 ALCO MINING CO.AlcoMining Co., Inc.andInternationalUnion,UnitedMineWorkers of America,Charging Party.Cases 10-CA-6735 and 10-CA-6804January 30, 1968DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSBROWNAND JENKINSOn September 21, 1967, Trial Examiner StanleyN. Ohlbaum issued his Decision in the above-enti-tled proceeding, finding that the Respondent hadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.The Trial Examiner further found that the Respond-ent had not engaged in certain other unfair laborpractices alleged in the complaint. Thereafter, theRespondent filed exceptions to the Decision and asupporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbrief, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner. IORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and hereby or-ders that the Respondent, Alco Mining Company,Inc., Tuscaloosa, Alabama, its officers, agents, suc-cessors, and assigns, shall take the action set forthin the Trial Examiner's Recommended Order.IWe find it unnecessary to pass upon the Trial Examiner's dicta in fn.6 of the Appendixes concerning the validity of the authorization cards ofQuinn's employees.In adopting the Trial Examiner's finding that the Respondent's inter-rogation of its employees was unlawful, we rely on its failure to conformto the criteria set forth in our recent decision inStruksnes ConstructionCo., Inc—165 NLRB 1062.TRIAL EXAMINER'S DECISIONPRELIMINARY STATEMENT;ISSUESSTANLEY N. OHLBAUM,TrialExaminer:This con-solidated case'was heard before me in Tuscaloosa,491Alabama, on May 2 and 3, 1967, with all parties par-ticipating throughout by counsel, who subsequently sub-mitted briefs which, together with the evidence, havebeen carefully considered.The case involves alleged violations by RespondentEmployer of Section 8(a)(1) of the National Labor Rela-tions Act, as amended, 29 U.S.C. Sec. 151,et seq.(Act);viz, (1) interrogation, (2) threats of (a) loss of employeebenefits in event of unionization,2 (b) discharge of em-ployees joining the Union, (c) refusal to enter into anyagreement with the employees' Union, and (d) shutdownof Respondent's mine in event of unionization, and (3) ex-tension of bonus to employees, unilaterally in bypass ofthe employees' Union, during pendency before the Boardof a union petition for certification as exclusivecollective-bargaining representative. Respondent deniesviolating the Act.Upon the entire record3 and my observation of the wit-nesses,Imake the following:FINDINGS AND CONCLUSIONS1.PARTIES; JURISDICTIONRespondent, an Alabama corporation with principal of-fice in Birmingham in that State, has at all material timesengaged in mining operations at Brookwood, Alabama,where and whence it mines and sells coal. During the 12-month representative period immediately preceding is-suance-of each of the complaints, Respondent sold andshipped in interstate commerce over $50,000 worth ofcoal from Alabama directly to customers outside of thatState.I find that at all material times Respondent has beenand is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and the Union(Charging Party) is a labor organization within the mean-ing of Section 2(5) of the Act; and that assertion of ju-risdiction herein is proper.II.ALLEGED UNFAIR LABOR PRACTICESA. BackgroundRespondent has been operating a strip coal mine atBrookwood (near Tuscaloosa), Alabama, for a number ofyears. Supervisory personnel include mine superintend-ent,Oscar D. Osborn, his son, C. O. (Buster) Osborn(company president), and pit foreman, Busha.The union organizational activity culminating in eventsto be described and forming the basis of charges resultingin the complaints here, commenced among Respondent'semployees in mid-September.4 On September 26, theICase 10-CA-6735: Charge filed October 25, 1966, complaint issuedDecember 2, 1966. Case 10-CA-6804; Charge filed December 29, 1966;complaint issued March 23, 1967. Cases consolidated by order of Re-gionalDirector for Region 10, March 23, 1967, without consolidation ofcomplaints.' Complaint (Case 10-CA-6804) ¶ 12A, added by amendment at hear-ing.3Hearing transcript as corrected by August 4, 1967, order on notice byme.4Unspecified years are 1966 throughout, except January 1967.169 NLRB No. 69 492DECISIONSOF NATIONALLABOR RELATIONS BOARDUnion filed a petitions at the Board's Regional Office, Re-gion 10 (Atlanta, Georgia), seeking certification as exclu-sive bargaining representative of a conventional produc-tion and maintenance unit of Respondent's mine em-ployees. On October 19 the Acting Regional Director forRegion 10 issued his Decision and Direction of Election.Between (as well as before) then and the date set for theelection (January 6, 1967), various acts of interference,restraint, and coercion are alleged to have been per-petrated by Respondent in derogation of its employees'rights under Section 7 and in violation of the Act, result-ing in that Regional Director's cancellation of thescheduled election and in the proceeding here fordetermination.6B.Alleged Violations ofActActions in contravention of Section 8(a)(1) of the Actare alleged to have been taken by Respondent during thelast few months of 1966. To the extent feasible, these willbe considered chronologically.1.September?It is alleged that on or about September 15 Respond-ent's pit foreman,Busha, interrogated mine employeesconcerning their union membership and affairs, andthreatened them with discharge if they signed union cardsand with shutdown of the mine in the event of unioniza-tion.Evidence on these matters was supplied throughtestimony of General Counsel witnesses Herring, Battle,and Lee. Herring, a dragline operator formerly inRespondent's employ, swore that while at work at themine on the night shift in mid-September, Busha came totheminesite around 11 p.m. and asked him "had theUnion men been to see me [Herring]." Herring said yes.Busha then stated that "that was his [Busha's] businessover there that night, to talk to us [employees], that Mr.[Mine Superintendent] Osborn was not feeling good andhe [Mine Superintendent O. D. Osborn] got him[Busha] to come over. And he said that if the Unionmade the companysigna contract they would have toshut down because they couldn't pay it, and that Mr.Osborn said that if he could find one that signed a card5The petition stated that the Employer(Respondent here)failed torespond to the Union's September 22 recognition request. (No showingwas made herein, i.e., in the instant case, that the Union represented amajority of unit employees prior to December 9.)6The followingis a more completesummary chronology of pertinentprocedural, background events:September15 (approx.),umon organiza-tional campaign commences among Respondent's unit employees; Sep-tember 26,union filescertificationpetitionwithBoard (Case10-RC-6866); September 29, Acting Regional Directorfor Region 10 is-sues notice of representation case hearingfor October 11; October 11,representation case hearingheld beforeBoardHearing Officer H. CarltonBryan, Jr.; October 19, ActingRegional Director issues Decision andDirection of Election (Case 10-RC-6866),directing election to determinerepresentationdesires ofunit employees;election tobe held January 6,1967;October 25, Union filesunfair laborpracticecharges againstRespondent (Case 10-CA-6735;Sec. 8(a)(1), (3), and(5) of the Act);December2,RegionalDirector forRegion 10 issues unfairlabor prac-tices complaintagainst Respondent(Case I O-CA-6735), scheduling hear-ing for January 10, 1967; December14,Respondent answers complaintin Case I0-CA-6735,December29, Union files additionalunfair laborpractice chargesagainst Respondent(Case 10-CA-6804,Sec. 8(a)(1) and(5) of the Act); March 15, 1967, Unionfiles first amended charge (Casethat he would fire them." Respondent's former draglineoiler, Battle, likewise swore that Busha approached him,too, on the job at this time and "said that Mr. Osborn wasintending to come out and talk with us [mine employees],but he [Mine Superintendent O. D. Osborn] was sick andhe [Busha] came out instead .... He [Busha] said thatMr. [Mine Superintendent O. D.] Osborn said if anybodysigned a Union card he would appreciate it if they wouldgo somewhere else and hunt a job. He said that organizingthe job, it was our privilege to do as we please but if weorganized it, they would shut the job down." Still anotherformer dragline operator of Respondent, Lee, testifiedthatwhile at work in September, in response to Lee'sinquiry as to how Busha "felt about the Union," Busha"said that we had the right to organize if we wished, orsign a card, but the company wouldn't operate under theUnion, they could close it down."With regard to the foregoing, Respondent's pit foremanand supervisor, Busha, conceded that he did "remembertalking to Elbert [Herring]" in September and that "it ispossible" that their talk was "about the union," althoughit"would be hard to say from this length of time back"what it was or who first mentioned the Union. Prodded abit further (on direct examination), however, Busha con-ceded that his talk with Herring indeed dealt with "whatthe union was doing," and added:Q. [By Respondent's counsel] Let me ask youthis: did you [Busha] ask him [Herring] if any unionmen had been to see him?A. [By Busha] Yes, I believe I did.Q.What was his reply, if you remember?A.He said that they came to see him that day.Q.What else was said, if anything, if you can re-member?A. That was the first time they had been to seehim, was on this particular day.Denying he told Herringin those wordsthatMine Su-perintendent "Oscar Osborn said that if the union madethe company sign a contract that he would have to shutdown because he could not pay it," Busha neverthelessconceded telling Herring "That I did not believe that wewould continue operations if they made us sign a contractwhere it would cost the company 40 cents a ton, because,personally, I did not believe they were that much profit inthe coal.... Yes, sir, I have made the statement that I be-10-CA-6804, Sec. 8(a)(1) of the Act); March 23, 1967, RegionalDirector for Region 10 issues additional unfair labor practices complaintagainst Respondent (Case 10-CA-6804)and consolidates case for hear-ing with earlier case(Case 10-CA-6735)on May 2; March 31, 1967,Respondent answers complaint in Case I0-CA-6804, April 5, 1967, Re-gionalDirector for Region 10 rescinds October 19 Decision andDirection of Election because of pendency of unfair labor practices cases(Cases 10-CA-6735 and lO-CA-6804), and dismisses September 26umon Petition for Certification of Representative.7Although the second complaint(i.e.,March 23, 1967, Case10-CA-6804) also speaks of violative action in August - namely, coerciveinterrogation and threat on August 29 by Mine Superintendent Oscar D.Osborn-since no evidence was adduced on this score at the hearing,these allegations were not established and are being recommended fordismissal. In view of this disposition of the allegations pertaining to Au-gust, it is unnecessary to come to grips with the question of whether theywould be barred under Section 10(b) of the Act because of the March 15,1967, filing date of the Charging Party's first amended charge and thedoubt as to whether the alleged August episode was fairly covered by theoriginal December 29 charge (Case 10-CA-6804).A degree of complexi-ty and confusion, possible engendered by the two separately subsistingcomplaints,may be avoided by consultingTableI in the Appendix at-tached hereto ALCO MINING CO.lieve that the man could not operate if he had to pay 40cents a ton." Busha denied saying that Osborn had toldhim that he would fire union card signers or that he wouldshut the job down if unionized. Busha testified he wasunable to recall talking to Battle separately, as Battle (andHerring) testified, but thought he talked to Herring andBattle together. Then:Q. [By Respondent's counsel] .... Did you tellBattle that Mr. Osborn had said he would appreciateit if those who signed cards would go somewhere elseto work?A. [By Busha] To the best of my knowledge, nosir.Q.Did you say any words to that effect?A. I do not remember them if I did.With regard to Lee, asked (also on direct examination)whether he had ever asked Lee how he felt about theUnion, Busha similarly replied, "If I did, I do not re-member it." Asked if he ever told Lee that "the companywould not operate under the union, that they would closeitdown," after first testifying that he did not say this,asked if he ever told Lee "anything to that effect,"Busha's reply (still on direct examination) was, "As far asI know, I did not."Iwas favorably impressed with the testimonialdemeanor of General Counsel witnesses Herring, Battle,and Lee, who, at Respondent's request, testified afterbeing segregated. Herring and Lee withstood cross-ex-amination well, and Battle was not even cross-examined.On the other hand, I was unfavorably impressed with thetestimonial quality of Respondent's witness Busha, whohimself emphasized his deficient recollective capacity,and who appeared to hedge and equivocate significantly.It is obvious that when a witness, such as Busha, does notunequivocally deny he made statements attributed to himby credible witnesses, but merely testifies that he is un-able to remember or recall them, the testimony of the non-recollecting witness is consistent with the truth of thetestimony of the other witnesses who remember what wassaid; and no real need arises to make a choice betweenconflicting testimony. Since, as stated, I was well im-pressed with the demeanor of General Counsel witnessesHerring, Battle, and Lee and am persuaded that theirtestimony is worthy of belief,8 I accordingly credit theirtestimony and find that, substantially as alleged in thecomplaints, on or about September 15, 1966, Respond-ent, through its pit foreman and supervisor, Busha, inter-rogated employees concerning their union membershipand activities, and threatened employees with discharge8Were I confronted with need for choice between any of these GeneralCounsel witnesses, on the one hand, and Respondent's witness,Busha, onthe other, upon the basis of observed comparativetestimonialdemeanorIwould exercise the choice in favor of the former.9 I find that the complaint allegation that Mine Superintendent O. D.Osborn on or about September 12, 1966, threatened employees thatRespondent would never sign a contract with the Union has not beenestablished by substantial credible evidence.10With regard to Respondent's failure to produce Mine SuperintendentO. D. Osborn to testify, the latter's son, C. O. (Buster) Osborn, stated thathis father had sustained four heart attacks (the first about 6 or 7 yearsago), the name or nature of which he was ignorant. He conceded, how-ever, that at present his father was working and on the job at the mine. Nocompetent medical proof has been adduced as to the nature, severity, con-temporaneity; or disabling effect of any alleged heartdisease; since 0 D.Osborn concededly is presently at work on the job asmine superintendentat the mine— no reason is apparent why he could not testify without greaterhazard, if any, than arises from his work; and no application was made for493if they signed union cards and with mine shutdown inevent of unionization.92.OctoberIt is further alleged that on or about October 14, MineSuperintendent O. D. Osborn interrogated an employeeabout union matters, and threatened loss of benefits in theevent of unionization.General Counsel's witness, Lee, testified that on theevening of October 14, right after being laid off from hisjob with Respondent as dragline operator by pit foreman,Busha, he visited Mine Superintendent O. D. Osborn atthe latter's home and asked him if his "being laid off wasin any way connected with union activities." Accordingto Lee, Osborn denied it but told Lee:that the company wouldn't go Union under any cir-cumstances. And that if a majority was reached,which he said he doubted, that if it would be, thatfifty one percent of them could walk the picket lineoutside the company grounds and the forty nine percent could continue working and the fifty one percent could starve to death as far as he was con-cerned. Further ... he [Mine Superintendent O. D.Osborn] said he had talked to every man out therebut one dragline operator and myself, and all of themhad told him that they had not signed cards. But hesaid that all of them said that [Union Representa-tive]Mr. Sessions had been to see them on severaloccasions, two or three times.Inasmuch as Mine Superintendent O. D. Osborn didnot testify,10 this testimony of Lee, who impressed me asa highly credible witness, stands uncontroverted. Credit-ing Lee's testimony, I find that on October 14, 1966,Respondent through its Mine Superintendent Oscar D.Osborn threatened employees with economic loss andrefusal to deal with their Union in the event ofunionization. 11 123.NovemberIt is alleged that in November Respondent's pitforeman, Busha, again interrogated mine employees con-cerning their union membership, activities, and desires.As to this, Respondent's oiler-greaser, Hall, still in itsemploy, testified that on or about November 14 Bushaapproached him at work and inquired whether "any of theunion officials talked to [you]," to which Hall replied inthe negative.a continuance or pursuit of alternative avenues of testimonial eduction.Notwithstanding the foregoing, I draw no adverse inference from thefailure of Respondent to produce its Mine Superintendent O. D Osbornto testify, but nevertheless credit the described testimony of GeneralCounsel's witness Lee.11Respondent urges that Osborn's statements to Lee could not in anyevent be considered a threat since Lee was technically no longer inRespondent's employ when uttered Even assuming that Lee's layoff byBusha just before he went to see Osborn was meant to be permanent,Mine Superintendent O. D. Osborn's statements of his intentions in theevent of unionization constituted a clear threat to all employees.12 In view of Lee's testimonial concession that Osborn did not ask him"anything about the union," and the absence of other evidenceas to em-ployee interrogation by Mine Superintendent O. D. Osborn in October, Ifurther find that the complaint allegation that on or about October 14,1966, Respondent through its Mine Superintendent O. D. Osborn inter-rogated an employee about union matters has not been established 494DECISIONSOF NATIONALLABOR RELATIONS BOARDPit Foreman Busha's first answer, on direct examina-tion, to the question whether he ever spoke to Hall aboutthe Union was, "To the best of my knowledge, no, sir."However, to the very next question (still on direct ex-amination), "Did you, on or about November 14th, 1966,ask Willie Lee Hall if any union officials had talked tohim," Busha's answer was, "yes, sir, it is possible .... IfI said anything to Willie Lee [Hall], it would have beenjust to ask him if the union had been to see him," and thathe (Busha) was unable to "remember any more of it."CreditingHall's testimony, I find that on or aboutNovember 14, 1966, Respondent through its supervisor,pit foreman, Busha, interrogated its employee Willie LeeHall regarding union activities, substantially as alleged inthe complaint.4.DecemberIt is also allegedthat on or about December 23, duringpendency of the Union's petition to the Board for Certifi-cationasunitexclusivebargaining representative,Respondentunilaterally, without consulting with or noti-fying the Union, but on the contrary bypassing the Union,granted a bonus to the unit employees; and that on orabout December 26 (shortly before the scheduled elec-tion)Respondent distributed to its employees a letterthreatening them with discharge in the event of unioniza-tion.5.1966 cash bonusThe basic facts with regard to these matters are not insubstantial dispute. Thus, it is conceded that a few daysprior to Christmas 1966 - while the Charging Union'spetition for certification was pending before the Board,withan electionscheduled by the Board for January 6 -Respondent paid out a cash bonus to its unit employeesfor the firsttime in itshistory.13 These bonuses appear tohave been sizeable in proportion to salary.14With regard to the 1966 bonus, the area of conflict cen-ters around whether the bonus had been promised to theemployees, as claimed in Respondent's answer, "long be-fore the Union was heard of," so that "Withholding of thebonus after election of the Union would have been illegal.The granting of the bonus was not."As to this area of factual conflict, General Counselwitness Jones,who has been(and still is)in Respondent'semploy since November 1965, testified unequivocallythathe had inno way ever been told, before actuallyreceiving this bonus, that it would be forthcoming.Evidence given by General Counsel witness Herring, oneof Respondent's original day-shift crew, who had workedthroughout 1964 and part of 1965, is to the same effect.General Counsel witness Hall (an oiler-greaser since July1966, who had also worked for Respondent in 1965)testified that in the latter part of 1965, C. O. (Buster)Osborn indicated to him and some others that although hewas then unable to give a bonus, he would "give ussomething" when able. According to Hall, however,Osborn gave no indication of what form any eventualpossible bonus would take.'513Respondent had given its employees hams on the precedingChrist-mas (1965).Hams were also dispensed for Christmas 1966.14Thus,oiler-greaser Hall, whose weekly pay was $60,received a $50cash bonus;dragline operator Stanley,whose weekly take-home payaveraged$175 to $200,received a $100 bonus.Respondent'switnesses on the bonus question were itsPresident C. O. (Buster)Osborn,and its employees Stan-ley and Street.Osborn claims to have told some em-ployees, including Herring,in 1964-65, "that when webegan to make money we would give a bonus....thatwe could not give thema raiseat that time;and as soon aswe made money,we would give them a bonusinstead ofa raise."(Emphasis supplied.)Accordingto Osborn, thecash bonus was given in December 1966 becauseRespondent at that time"made a little money,yes, verylittle,but I have been promisingfor two Christmasesprior to that,that we were going to give them a bonus. Itlooked like I would just keep promising them and promis-ing them and that is the reason that the bonuses were nolarger than they were."Also testifying as Respondent'switness on this subject,dragline operator Stanley statedthat he recalled that late 1965 or early 1966 when heasked"Buster" Osborn for"a raise,"Osborn turned himdown but added,"What we are going to do,we are goingto give a bonus....When we make some money we aregoing to give the men bonuses. The bonus would dependon how much profit we make."Respondent'switnessStreet,a front-end loader operator in its employ for ayear,testified that he had never heard either of theOsborns say anything about a bonus before he receivedit just before Christmas 1966.No evidence was adduced by Respondent to establish(1) that no profit, or "insufficient"profit to"justify" abonus, was made by it prior to 1966; (2) that the profit, ifany, made by it in 1966 was different than in previousyears;(3) the actual profit figures for 1966, or to substan-tiate the self-serving conclusory statement of "Buster"Osborn regarding the "little ... yes, very little" moneymade to allegedly justify the 1966 bonus; (4) justificationfor thespecifictimingof the December 1966 cash bonus.Nor was any explanation offered as to why the cashbonus could not have been withheld until after the Janua-ry 6 Board-scheduled union election to be held so shortlythereafter;nor asto why theUnion was not consulted orapprised.Upon evaluation of comparative testimonial demeanorof the witnesses on both sides,I find that Respondent'sDecember23, 1966,cash bonus to its employees wasnot, as alleged in its answer,in fulfillment of any promisemade to its employees prior to then.6.Respondent's preelection letter to employeesIt is conceded that within a few days after its distribu-tion of this unprecedented cash bonus, Respondent alsodistributed to its employees a letter concerning the unionelection which had been scheduled by the Board's Re-gional Director for January 6. Apparently, as testified toby General Counsel witness Jones, Pit Foreman Bushahand-delivered these letters to employees with the per-sonalmessage that "Buster" Osborn wanted the em-ployees to read it over. The contents of the letter, whichwas signed by Osborn, are not in dispute.After emphasizing the importance of the-union electionabout to be held on January 6 as being to the employees"probably the most important election you-will ever vote15 In this connection it is noted that concededly Respondent dispensedhams later in 1965(as well as 1966),and that Osborn gave no definite indi-cation of specific timing of any cash bonus, even if cash is what he wastalking about although he did not say so. ALCO MINING CO.in" and pointing out to them that"It will affect your fu-ture and that of your family," the communication urges allemployees to vote"for otherwise you will be leaving yourfuture in the hands of others."It then informs the em-ployees that the Union has only one contract with allmines in the State,which the:Union will not change....because an operator doesnot make enough on his coalto paythese items.(They simply say pay or close down.) .... It wouldnot make much sense to think that an operator whodoes not make 40 cents a ton on his coal would agreeto pay the United Mine Workers Union 40 cents aton [for the Union'sMine Workers' Pension Fund]Alco mining does not make 40 cents a tone[sic] and enough to pay the wages the Union de-mands.. If the United Mine Workers Unionforces AlcoMining to close, you will have gainednothing. If the United Mine Workers Union forcesAlco Mining to hire new crews, you will have gainednothing .... The United Mine Workers Union doesnot pay your wages, and the Union cannot forceAlco Mining to pay one cent more than it is willing topay. Some of you know what the Union cost theirmembers in lost wages last summer.The communication also points out that some operatorscould not afford to pay the Union 40 cents a ton (towardthe United Mine Workers pension fund),while otherswould not sign a contract and went out of business"orhired newcrewswho were willing to let the mine workersalone."(Emphasis supplied.)The communication con-cludes: "THINK. Think about yourselves - Think aboutyour family. If you do, you will vote 'NO' on January6th."C. RecapitulationIt is plain from Respondent's preelection written com-munication to its employees that it wanted no dealingswith or part of the Union in its mine, whether or not itsemployees wanted it, and was warning its employees notto vote for it - regardless of whether or not they had al-readydesignated it as their collective-bargainingrepresentative-in the upcoming election.This sentiment,plainly expressed in Respondent'sDecember-end letter,was the climacticovertexpression of various antecedentacts by Respondent,described above, from the time itsemployees in September manifested their lawful desire toassociate themselves for collective bargaining withRespondent by signing the union cards here in evidence.These actions of Respondent,from the mid-Septemberadvent of the Union until Respondent'sDecember-endletter, resulting in the, Regional Director's cancellation ofthe election which he had officially scheduled for January6, should not be viewed as discrete phenomena unrelatedto each other, like unstrung beads, but in their connectedchronological sweep,for accurate assessment of theirtrue import and proper evaluation of their real impactupon the mine employees toward whose minds and votesthey were of course beamed.Thus, there is here, commencing with the employees'mid-Septembermanifestation of collective-bargaining16Cf.N L.R.B. v. Virginia Electric andPower Company,314 U.S.469,477; Crown Laundry & DryCleaners Inc.,160 NLRB746, 747, fn.1.17Bok,The Regulation of Campaign Tactics in Representation Elec-tions under the National Labor Relations Act, 78Harv. L. Rev. 38, 106,495desires, until Respondent'sDecember-end letter, a pat-tern ofinterrogation,economic threats, and unilateralgrant of unparalleled economic benefits.Thereis littledoubt thatthese,viewedin total sweepas they shouldbe,'s were coercive and in interferencewithand restraintof theemployees'rights to associate themselves, freefromsuch intrusive restraints, for collective dealing withRespondent.To begin with,in regard to the repeated interrogations,there was an absence of compliancewith theBoard's oft-reiteratedstandards in justification or execution of em-ployerquestioning of employeesabout theirunion affairs.No reason was given to the employees,has even herebeen advanced,or is apparent, to justifyRespondent's in-trusive inquiries; nor didany reassuring explanations ac-company theinterrogations.Professor Bok haslucidlysummarized applicable requirements in his statement that"employers must beware of interrogation unless(1) theyhave a validpurpose for obtaining information concerningthe union's strength;(2) they communicatethis purposeto the employees;and (3)they assure the employees thatno reprisals will be taken."" Respondenthere satisfiednone of these requirements.Withregardto theeconomic threats of job or other lossand mine shutdown in the event of unionization, thesewere so clearlyunlawful ashardlyto requirecitation ofauthority. It may confidentlybe assumedthat no recentvolume ofthe Board's reportedcases does not includeproceedingsin which comparablethreatshavebeen con-demned as violativeof the Act. In thisconnection, it willbe recalled that theSupreme_Court in the recentDarlingtoncase(380 U.S. 263), whilepointing out thatan employer is privileged to go out of business rather thandeal witha union,took occasion to remind that an em-ployermay not lawfullythreatenhis employees withgoing out of businessas the price they would have to payin the eventthey exercisetheirstatutorilyguaranteedright to associate for collective bargaining through aunion.As Mr. JusticeHarlan there stated for theunanimousCourt, 380 U.S. at 274, fn. 20:Nothing we havesaid in this opinionwould justify anemployer's interferingwithemployee organizationalactivities by threatening to close his plant,as distin-guished from announcing a decision to close alreadyreached ....Nor is thereevidencehere thatRespondent had made orwas announcing a "definitive decision to close" in theevent ofunionization(Darlington,supra,380 U.S. at274, fn.20). It is well settled that economic threats, suchas of job loss,loss of employmentbenefits,or plant shut-down,in the event of unionization,are not within the freespeech proviso of the Act.'' Indeed,Section 8(c) of theAct explicitlyso provides.We haveheld that remarks made within the con-text of anorganizing campaign to the effect that em-ployer wouldclose theplant ifthe union got in wereviolationsof section 8(4)(1).Florence Printing Co.v.N.L.R.B.,333 F.2d 289, 290-291 (4 Cir. 1964).Threats ofdischargeor ofother discriminationbecause ofunion membershiphave also been held tobeviolativeof section8(a)(1).N.L.R.B.v.at 107(1964),cited with approval inN.L.R.B. v Camco,Incorporated,340 F2d 803,804(C.A. 5), cert. denied 382 U.S. 926.18N.L.R.B. v. Virginia Electric and Power Co., supraat 477, 478;N.L.R.B.v. Eastern Die Co.,340 F 2d 607, 608(C.A. 1), cert. denied 381U.S. 951. 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDMcCormick Concrete Company of S.. C., Inc.,371F.2d 149, 152 (4 Cir. 1967);N.L.R.B. v. AssociatedNaval Architects, Inc.,355 F.2d 788, 791 (4 Cir.1966).[Holly Hill Lumber Company v. N.L.R.B.,380 F.2d 838, 841 (C.A. 4).] 19Although here, as frequently, the employer attempts tomake light of his threats to his employees, it is to be borneinmind that presumably they were uttered in order to beeffective; and that, so far as the employees were con-cerned, they emanated from a source with authority tomake them good. Cf.N.L.R.B. v. Eastern Die Co., supra.Furthermore, a threat need not be carried out to be coer-cive in its impact.Id.,142 NLRB 601, 602, fn. 2;TheRein Company,114 NLRB 694;Forest Oil Corporation,85 NLRB 85, 86. Typically, such threats are sought to bemasked in the language of "prediction"; but this does notalter their character as coercive pronouncements in-tended, as here, to restrain employees' freedom in exer-cise of rights to bargain collectively as guaranteed by theAct. Cf.N.L.R.B. v. Harold Miller, et al. d/b/a MillerCharles & Co.,341 F.2d 870, 873 (C.A. 2).While we do not doubt that Wallach proceededcarefully in attempting to limit his communicationsto his employees to the legally permissible, his wordsmust be judged by their likely import to his em-ployees. As the Trial Examiner suggested, one whoengages in"brinksmanship" may easily overstep andtumble into the brink. It is well settled that an em-ployer has violated § 8(a)(1) of the Act if, in commu-nicating to his employees during a union organiza-tionaldriveprecedingan election, he makespromisesof benefit or threats of loss or reprisal fortheir vote.N.L.R.B. v. Realist, Inc., 7Cir., 328 F.2d840 (1964), cert. den., 377 U.S. 994 (1964);N.L.R.B. v. Marsh Supermarkets, Inc., 7Cir., 327F.2d 109 (1963), cert. den., 377 U.S. 944 (1964);N.L.R.B. v. Imperial-Eastman Corporation,7 Cir.,322 F.2d 679 (1963). A fortiori, such promises orthreats, directed to specific employees and coupledwith interrogation, also violate § 8(a)(1).[WausauSteel Corporation v. N.L.R.B.,377 F.2d 369, 372(C.A. 7).]Insofar as Respondent's December 23 cash bonus isconcerned, it is to be noted that (1) the cash bonus wasunprecedented; (2) the evidence fails to establish that thecash bonus was planned, promised, or announced byRespondent prior to the time its employees manifestedtheir desires to associate themselves for collective bar-gaining; (3) the timing of the cash bonus decision, as wellas of its announcement, was calculated for maximumcoercive effect upon the employees and for maximum in-ducement on them in the totality of accompanying events,to provoke disassociation from the Union; (4) no justifi-cation has been established or advanced, nor is any ap-parent,why this unprecedented bonus was extended,under the circumstances that it was - with not only theUnion known to be in the picture but an official electionscheduled by the Board'sRegionalDirector to be heldshortly - without so much as notice to the Union; (5) ithasnot been established that Respondent's 1966economic circumstances differed from those previously,or so as to warrant the 1966 cash bonus as claimed; (6) no"To the same effect,seeThe LittleRockDowntowner, Inc.,143NLRB887, enfd.as modified341 F.2d 1020 (C.A. 8). The same may besaid of employer statements of the possibility of shutdownin the event ofunionization(N.L.R.B. v. Tru-Line Metal Products Company,324 F.2dreason is apparent why any such bonus could not havebeen deferred for a brief interval until after the scheduledJanuary 6 election, instead of being paid out so soon be-fore that election. All circumstances considered, I ampersuaded that, in the totality of the situation, Respond-ent's decision to pay this December-end 1966 bonus, aswell as the timing of that decision and the timing of the an-nouncement to the employees of that decision, were thedirect outcome of or effectively catalyzed by the em-ployees' September-December union organizational ac-tivities, and were purposed to interfere with and restrainand coerce the employees in the further pursuit of thoseactivities, and to reverse the employees' actions in havingdesignated theUnion as their collective-bargainingrepresentative, so as to cause them to change their mindsand abandon their collective actions and representativeas unnecessary and futile, if not hazardous to or incon-sistent with their continued employment prospects at themine.Although it is not a violation of Section 8(a)(1) for anemployer to carry out a wage raise (or bonus) plan al-ready decided upon, without advancing its effective date(Motorola, Inc.,163 NLRB 385;Champion PneumaticMachinery Co.,152 NLRB 300;Dan Howard Mfg. Co.,158NLRB 805;Divco-Wayne Industries, Inc.,154NLRB 974;T. L. Lay Packing Company,152 NLRB342;'Derby Coal & Oil Co., Inc.,139 NLRB 1485, 1486;True Temper Corporation,127 NLRB 839, 842-844),"what is unlawful under the Act is the employer's grant-ing or announcing such benefits (although previouslydetermined upon bona fide)for the purposeof causing theemployees to accept or reject a representative for collec-tive bargaining."(Hudson Hosiery Company,72 NLRB1434, 1437.) Employer motive in cases of this type is tobe assessed from the total stream of preceding, concur-rent, and subsequent related circumstances.N.L.R.B. v.Harbison-FischerManufacturing Co.,304 F.2d 738,739-740 (C.A. 5). As stated by Mr. Justice Harlan for theunanimous Court inN.L.R.B. v. Exchange Parts Com-pany,375 U.S. 405,409:The danger inherent in well-timed increases inbenefits is the suggestion of a fist inside the velvetglove. Employees are not likely to miss the inferencethat the source of benefits now conferred is also thesource from which future benefits must flow andwhich may dry up if it is not obliged.Additionally to be considered herein, are the factorspointed out inStark Ceramics v. N.L.R.B.,375 F.2d 202,207 (C.A. 6):We have pointed out at the outset that the unilateralaction of Stark in respect of the 1964 bonus occurredin a context of unfair labor practices following an ac-tively contested election in which Stark plainlymanifested its opposition to the Union.Alsoaproposhere is the language of the court inWesternCartridge Co. v. N.L.R.B.,134 F.2d 240, 244 (C.A. 7),cert. denied 320 U.S. 746, wherein the employer's timingof benefits was characterized as "allurements .... tostem a tide of organization."It is found and concluded that in the totality of therecord as made,Respondent's action in giving and timingthe cash bonuses which it paid to unit employees on614, 616(C.A. 6), cert.denied377 U.S. 906), "notwithstanding sincere,belief that such result would follow."United FireworksMfg. Co. v.N.L.R.B.,252 F.2d 428,430 (C.A. 6). ALCO MINING CO.497December 23, 1966, was for the purpose of interferingwith, restraining, and coercing employees in pursuit oftheir endeavor and statutory right to bargain collectivelywith Respondent; and was in violation of Section 8(a)(1)of the Act.20We deal finally with Respondent's December-end (i.e.,within a few days after the December 23 cash bonus),written communication to employees emphasizing thegrave importance to them and their families of the upcom-ing union election in terms of their expectations of con-tinued employment and livelihood. All circumstancesconsidered, the net fair intendment of this communicationcan only have been to convey the impression to thesemineworkers - none of whom was shown to be a studentof labor law or its intriguing semantics - that if they per-sisted in desiring to be represented for collective bargain-ing by the Union, Respondent would not meet what it as-sumed would be the Union's demands but would insteadclose down and theunion menwould lose their jobs; orthat it would replace the Union men with "new crews ...willing to let the mine workers alone." This was no lessthan a thinly veiled threat - indeed, a threat of the mostpotent sort, since it directly concerned the employees'jobs, livelihood, and families - of employer reprisal in theevent the employees exercised the legal right guaranteedto them by Congress, to associate themselves for the pur-pose of collective bargaining through the representativeof their choice. The Employer here sought to perpetuatethe weak bargaining power of its individual employees bythreats not to deal with them collectively, or, worse, thatcollective-bargaining association would cost them theirjobs. In part, Respondent purported to turn this'upon itsinferential distaste for United Mine Workers, its bargain-ing opposite. But the law does not require, and an em-ployer has no right to expect, that employees' choice ofbargaining representative meet with the employer's ap-probation or even be palatable to the employer. Such arequirement or right expectancy would pervert the Act'score guarantee of freedom of choice of bargainingrepresentative by employees themselves, through placingthe "choice" in the employer's hands or subject to hisveto power. "The right of employees to be represented byofficials of their own choice doubtless must outweigh anyprinciple ofpersona non grata." N.L.R.B. v. Signal Mfg.Co., 351 F.2d 471 (C.A. 1), cert. denied 382 U.S. 985.The answer has already been supplied, in a previousconnection,tothecontention thatRespondent'sDecember 26 letter was privileged as "free speech." It isreiterated that threats are expressly excepted from thefree speech proviso of Section 8(c) of the Act.Respondent urges in justification of its December 26preelection letter to Fits employees, that the statementstherein that it was not making 40-cents-per-ton profit onits coal and therefore would be unable to afford to paythat amount into the Union's Miners' pension fund in theevent of unionization, were true. The short answer to thisis that employees may be restrained and coerced by truthas well as by fiction. Indeed, the voice of threat may carrygreater power when it speaks the language of apparenttruth. Cf.N.L.R.B. v. Parma Water Lifter Co.,211 F. 2d258, 262 (C.A. 9), cert. denied 348 U.S. 829;The AtlasUnderwear Co. v. N.L.R.B.,116 F.2d 1020, 1022-23(C. A. 6). Additional answers to Respondent's contentionare that such a claim of inability to afford to pay an an-ticipated demand, even if true, does not relieve an em-ployer from the statutory obligation of engaging in collec-tive bargaining, nor constitute a defense or mitigation toviolation of that duty; that matters such as alleged profitand ability to afford - involving, as they do, suchfrequently imprecise, elastic, and debatable formulationsas "fair" return upon investment, the scale of "fair"managerial-executive-supervisory salaries and emolu-ments, the proper method of calculation of depreciationand similar writeoff factors, comparability rationalizationof pay scales of different categories of employees, extentof "charitable" and like contributions, sinking fund prac-tices, plant expansion and other reserves, nature and ex-tent of capital expenditures, amortization picture, overalland specific plant operational efficiency, sales prices andpractices including identity of purchasers of products,etc., etc., are, of course, typically matters entering themainstream of the collective-bargaining process itself, forwhich individual employees are entitled to rely upon thebargaining expertise of their union, since they are scarce-lymatters which an individual employee is equipped todiscuss with sophistication or, even if he were, to raisewith impunity or likelihood of success with his employeron an individual employee basis; that the Union or em-ployees might not insist upon a 40-cent-per-ton pensionfund payment if persuaded through a fair factual showingby Respondent of inability to pay it; and that, in the ulti-mate analysis, if the employees -as a collective-bargainingentity should elect to test out any apparent resolve bytheir employer not to meet their demands, they could ex-ercise their lawful right to withhold their services (i.e.,strike) in pursuance of their demands, "justified" or not.But, in the contextual congeries here presented, the Em-ployermay not lawfully convey the message to em-ployees that if they exercise their statutorily guaranteedright to bargain with him collectively, they will lose theirjobs since he cannot afford and will never agree to paywhat he predicts with certainty the Union will un-deviatingly insist on. This as much as threatens the em-ployees' jobs for their mere exercise or continued exer-cise of a right which Congress has guaranteed to them in-sulated from restraint or coercion.21Table I,attached hereto as an appendix, constitutes asummary recapitulation of relevant details and findingsmade with respect to the alleged 8(a)(1) violations spreadthroughout the two complaints here.2°Respondent's contention on brief that its cash bonus was not unlaw-ful because there is "no evidence that Alco placed any conditions on thegranting of the bonus and didnot mentiondefeat of the Union in the elec-tion" is devoid of merit, heaving been laid to rest some years ago by theSupreme Court inN.L f(.B. v. Exchange Parts Company, supraat408-41021CfCollins Baking Co. V. N.L R.B.,193 F.2d 483, 486 (C.A. 5);NL.R.B. v. Electric City Dyeing Co.,178 F.2d 980, 981 (C.A. 3);N L.R B. v. Hoppes Manufacturing Company,170 F.2d 962, (C.A. 6),N L.R.B. v,GateCityCottonMills,167 F.2d 647, 649 (C.A. 5);N.L R.B v. Montgomery Ward & Co.,133 F.2d 676, 686 (C.A. 9);N.L.R.B v. Boss Manufacturing Company,118 F 2d 187, 189 (C A. 7);N.L.R B. v. Highland Park Manufacturing Company,110 F.2d 632(C A. 4);Globe Cotton Mills v. N.L.R.B.,103 F 2d 91, 94 (C.A.5); TheTrane Company,137 NLRB 1506,15 10;The Andrew Jergens Company,76 NLRB 363, enfd. 175 F.2d 130 (C A. 9), cert denied 338 U.S. 827. SeealsoN.L.R.B v. Parma Water Lifter Co, supra; Joy Silk Mills v.N L.R.B.,185 F.2d 732 (C.A.D.C.), cert denied 341 U.S. 914,WesternCartridge Co. v. N.L R B , supra.In making findings involving Respond-ent'sDecember 26 letter and matters therein alluded to, I "place noreliance .... on .... words of the respondent disassociated from its con-duct" (Harlan, J., inN.L.R.B. v. Exchange Parts Company, supraat 409,fn. 3). 498DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon the foregoing findings and entire record, I statethe following:CONCLUSIONS OF LAW1.Alco Mining Co., Inc., Respondent herein, is anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.2.InternationalUnion,UnitedMineWorkers ofAmerica, Charging Party herein, is a labor organizationwithin the meaning of Section2(5) of the Act.3.Assertion of jurisdiction herein is proper.4.By the conduct described and found in section II tohave been engaged in, Respondent has interfered with,coerced, and restrained employees in the exercise of theirrights guaranteed under Section7 of the Act,and hasthereby engaged in unfair labor practices within themeaning of Section 8(a)(1) of the Act.5.Said unfair labor practices and each of them affectcommerce within the meaning of Section 2(6) and (7) ofthe Act.6.It has not been established by a fair preponderanceof the substantial credible evidence that Respondent hasengaged in any of the other acts alleged in the complaintsas unfair labor practices and not found in section IIhereof.7.Respondentengagedin the unfair labor practicesherein found and concluded to have comprised violationsof the Act, with the purpose, intent, and effect of prevent-ing and precluding a fair,free, and unfettered choice ofcollective-bargaining representative by its employees inthe unit alleged in the complaint dated March 23, 1967,in Case 10-CA-6804, and hereinbelow found, to be ap-propriate for bargaining purposes; with the purpose, in-tent, an effect of interfering with the carrying out of afair and free election by the Board's Regional Director onJanuary 6, 1967, as scheduled; and with the purpose andintent of overcoming and destroying the Union's existingbargaining strength and status as exclusive bargainingrepresentative of the employees of said unit.THE REMEDYA. Remedy Sought by General Counsel and ChargingPartyHaving foundthatRespondent has engagedin unfairlabor practices,I shall recommendthat it be required tocease and desisttherefrom and take certain affirmativeaction, including the postingof a notice, designed to effec-tuate the policiesof the Act.In view of the nature of Respondent's unfair labor prac-tices and their timing in relationto the election officiallyscheduled to be conducted on January 6, 1967, underBoard auspices,necessitating cancellationof that electionby theRegionalDirector,General Counsel and theChargingParty seek, by way of additional remedy, anorder directing Respondent to bargain with the Union asexclusivecollective-bargainingrepresentativeofamajority of Respondent's employees in a unit appropriatefor such bargaining purposes. Findings and conclusionshere made as to the purpose and intent of Respondent'sunfair labor practices and their effect on the Board-scheduled election, necessitate consideration of the ex-tent of the Union's bargaining representation strength inthe unit alleged to be appropriate for collective-bargainingpurposes.22B.Appropriate Bargaining Unit, Composition, andUnion Representation Strength1.Appropriate bargaining unitIn its September 26 Petition for Certification, theUnion sought a collective-bargaining unit consisting ofRespondent's production and maintenance workers at itsmine, excluding executives, supervisors, foremen, techni-cians, office clerk, guards, and others excluded under theAct. In his October 19 Decision and Direction of Elec-tion, after hearing participated in by Respondent and theUnion, the Acting Regional Director for Region 10,determined the appropriate collective-bargaining unit tobe Respondent's production and maintenance employees,including truckdrivers, mechanics, and the mine clerk, onRespondent's payroll at its mine, excluding independentcontractors and their employees, temporary employees,officeclericalemployees,professionalemployees,watchman, guards, mine superintendent, foreman, and allother supervisors as defined in the Act. The second com-plaint herein similarly alleges such a production andmaintenance unit, including truckdrivers and with theforegoing exclusions, to be appropriate for collective-bar-gaining purposes. Respondent denies this.23 Since such aunit (with such exclusions) is a conventional and usualtype of collective-bargaining unit, is presumptively ap-propriate for such purposes and has not been shown to beinappropriate, has been determined by the Acting Re-gionalDirector for Region 10 after hearing to be ap-propriate and no newly discovered facts since that deter-mination have been adduced, there is no history of collec-tive bargaining, and the proposed unit is clearly an ap-propriate one, I find that the proposed bargaining unit hasat all material times been and is an appropriate unit forpurposes of collective bargaining within the meaning ofSection 9(b) of the Act,viz:All production and maintenance employees, includ-ing truckdrivers, mechanics, and the mine clerk at ornear the Respondent's Brookwood, Alabama stripmining operation, but excluding independent con-tractors, employees of independent contractors, tem-porary employees, office clerical employees, profes-sional employees, the watchman, guards, mine su-perintendent, foreman, and all other supervisors asdefined in the Act.22 Thatsuch a bargaining order is appropriate in these circumstances,even in absence of an allegation of violation of Section8(a)(5) of the Act,gee, e.g.,Summit Mining Corporationv.N.L.R.B.,260F.2d 894 (C.A.3);N.L.R.B. v. Joe Caldarera,d/bla FalstaffDistributingCo.,209 F.2d265 (C.A.8);D. H.Holmes Co. v.N.L.R.B.,179 F.2d 876 (C.A. 5); forremedial order seeid.,81 NLRB753, 756.That in these circumstancesdiminution or even loss of union majority does not relieve the employerof his obligation to bargain,seeRayBrooks v. N.L.R.B.,348 U.S. 96,102-103;Franks Bros.Company v. N.L.R.B.,321 U.S. 702;Medo PhotoSupply Corporationv. N.L.R.B.,321 U.S. 678.23 In this connection it is observed that at the representation case(10-RC-66866) hearing held on October I 1 upon the Union's September26 Petition for Certification, Respondent stipulated (hearing transcript inthat case, p. 27) that its productionand maintenanceemployees, otherthan supervisors, are appropriatelyincludible in a collective-bargaining,unit.Thata production and maintenance unit ispresumptively appropriatefor collective-bargaining purposes,seeIndianaRefrigerator Lines, Inc.,157 NLRB 539, 551;BeaumontForging Company,110 NLRB 2200,2201-02. ALCO MINING CO.2.Composition of and union representation strength inbargaining unitInasmuch as General Counsel and the Charging Partyseek a bargaining order remedy, it is essential as athreshold question to consider whether the Union in factrepresented a majority of employees in the appropriatecollective-bargaining unit at a controlling time.Tables II and III,attached hereto as an appendix, con-stitute my findings relative to the composition of, and theUnion's representation strength in, the collective-bar-gaining unit here found appropriate.C.Recommended Remedy in View of ForegoingAlthough violation of Section 8(a)(5) of the Act is nothere charged, General Counsel and the Charging Partyseek a bargaining order in view of the character and ex-tent of Respondent's violations of Section 8(a)(1), evalu-ated within the matrix of the overall situation, during theunion organizational campaign.The totality of Respondent's actions from the inceptionof union organizational activities by its employees in mid-September shows persuasively that (1) Respondent was,and still is, unalterably opposed to unionization and unionorganizational activity among its employees, as well as totheir choice of union collective-bargaining representative;(2) Respondent has engaged in a continued course of con-duct, the object of which could have been no other thanto undermine the Union as its employees' chosen collec-tive-bargaining representative, and to dissipate anddestroy its representation strength among its employees;(3) through its actions vis-a-vis its employees, the Union,and the appropriate collective-bargaining unit, Respon-dent has disrupted and foreclosed the holding of the fair,free election scheduled by the Board's Regional Directorfor this past January 6. Respondent's described actionsaimed at its employees' attempts to exercise their lawfulrights to bargain collectively were premeditated anddeliberate.24 The Board has repeatedly warned that itselections, stamped as their outcome with the Board's offi-cial certificate on behalf of the Federal Government,must be conducted in a fair and free atmosphere, underwhat have been referred to as the _ "laboratory condi-tions" 25 of its social science laboratory, without disrup-tive huckstering or coercively intrusive tactics by labor ormanagement.26Where fair, free election is prevented24 Because of the nature and extent of the unfairlabor practices engagedin by Respondent,indicative of an attitude of nonacceptance of andhostilityand continued opposition to basic principlesof the Act and theexercise of employee rights guaranteedby the Act, I deem it appropriateto recommend that Respondent be required to cease and desist from in-fringing in any manner upon the rights of employees guaranteed in Section7 of the Act.25General Shoe Corporation,77 NLRB 124, 127.2sCf., e.g.,N.L.R.B. v. Exchange Parts Company, supra, Radio Of-ficers' Union [A. H.Bull SteamshipCo.] v N L .R.B ,347 U.S. 17, 51;N L.R B. v. Eastern The Co.,supra;N.L R.B. v Federbush Company,Inc.,121 F.2d 954, 957 (C.A.2),NorthwestEngineeringCompany,148NLRB 1136;Dal-Tex Optical Company, Inc.,137 NLRB 1782;TheTrane Company,137 NLRB 1506.24 Aaron Brothers of California,158 NLRB 1077, 1078.28G.C. Exh. 7, p. 8.499through improper interference of a party, it is just thatthat party shoulder the consequences of its own actions.Although the Board prefers an election to union cards asa more reliable barometer of employeesentiment 27obviously this preferenceismeaningfulonly upon the as-sumption that the election is fair and free. Where a fair,free (i.e., coercion-free) election has been subverted, thealternativemode of determining employee union senti-ment, i.e., union cards, must be resorted to, since thepreferable alternative, i.e., election, has been scotched bya contestant. In that case, "The union's card majority, notdiscredited at the unfair labor practice hearing, is the onlyunblemished record fact relating to the union's actualmajority."(Wausau Steel Corporation v. N.L.R.B., supraat 374 (C.A. 7). See alsoDan Howard Mfg. Co.,158NLRB 805 at 807, fn. 5. Under these circumstances, it illbehooves the contestant - here the Employer - who hasbrought about this situation by its own affirmative acts, tocomplain that the only available fair alternative, namelyunion cards, is as a generality unreliable or less reliablethan the fair election which that party has foreclosed.Respondent here never expressed any doubt, much lessa good-faith doubt, as to the validity of theunioncards asindices of the Union's representative status. It merely, asexpressly stated by its counsel at the representation casehearing,28 refused to recognize the Union as bargainingrepresentative.However, it has been pointed out by thehighest authority that, faced with unambiguous unioncards validly executed by a majority of employees in anappropriate bargaining unit, the cards being untainted byillegality or impropriety in procurement, an employermay not, in absence of good-faith doubt as to the Union'smajority representation status, refuse to accord recogni-tion to the Union, and insist on a Board-conducted elec-tion certification as of right.29Respondent's preelection letter of December 26 to itsemployees again indicated its determination not to bargainwith the Union, upon the alleged ground that Respondentcould not afford the Union- a subject itself for bargainingand not a valid reason for advance rejection of the collec-tive-bargaining principle.30 Respondent's actions, frommid-September on, with regard to its employees, theUnion, and the bargaining unit, show every hallmark that,far from doubting the Union's majority, Respondent waspersuaded of it and accordingly took measures to despoilthat majority and thereby to deny to its unit employeesthe collective-bargaining right secured to them by the29United Mine Workers ofAmerica v Arkansas Oak Flooring Co , 351U.S 62, 71-72, 74-75. See alsoN.L.R B. v. Winn-Dixie Stores, Inc.,341F.2d 750, 755 (C.A. 6), cert. denied 382 U S. 830;Florence Printing Co.v.N.L.R.B.,333 F 2d 389, 291-292 (C.A.4);N.L.R B. v PhilamonLaboratones,-Inc,298 F.2d 176, 179 (C.A. 2), cert. denied 370 U.S. 919.30 The statutoryobligation to bargain is not conditional uponemployerbelief thatbargaining will have a successfulor happy outcome from hispoint of view;refusal to bargain is not even excusedby bona fide beliefthat bargainingwill be futile.N.L.R B.v SunriseLumber & Trim Corp.,241 F.2d 620, 624-625 (C A. 2), cert denied 355 U.S. 818;N.L.R.B. v.JacobsManufacturing Company,196 F.2d 680, 683 (C.A. 2). Nor doesthe fact thatthe employees'union is ormay bepersonanon gratato theemployer excuse the latter's refusal to bargain.N L R.B.v. Signal Manu-facturing Company,351 F.2d 471 (C.A. 1),,cert: denied 382 U.S. 985;Deeco, Inc,127 NLRB 666, 667. Choice of employees'bargainingrepresentative is for employees,not employer;the worstchoice from em-ployer's pointof view maybe the bestfrom employees'350-212 0-70-33 500DECISIONS OF NATIONAL LABOR RELATIONS BOARDAct.Cf.Joy Silk Millsv.N.L.R.B.,185 F.2d 732(C.A.D.C.),cert.denied 341U.S. 914.31As shown above,theUnion in fact represented amajority of Respondent's employees in the appropriatecollective-bargaining unit,32 as evidenced by validly ex-ecuted union cards. The Union'smajority representationstrength being thus established,under the circumstances,considering Respondent's unfair labor practices and itsdirect responsibility for foreclosure of the fair,free elec-tion which the Board'sRegional Director had scheduledto be held last January 6, a bargaining order should be is-sued,requiring Respondent without further ado to meetand bargain with the Union as collective-bargainingrepresentative of its employees in the unit here foundappropriate.33 I so recommend here.34 35Upon the basis of the foregoing findings of fact andconclusions of law and upon the entire record,and pur-suant to Section 10(c) of the Act,I hereby make the fol-lowing:RECOMMENDED ORDERAlco Mining Co., Inc.,its officers, agents, successors,and assigns,shall:1.Cease and desist from:(a) Interrogating any employee in violationof the Actwith regard to his or any other employee's union or otherlawful organization membership,concerted activities oraffairs, desires, or sympathies.(b)Directly or indirectly threatening any employeewith mine shutdown,job loss, discharge,or any other"See alsoN.L.R.B. v. Mid-West Towel & Linen Service, Inc.,339 F.2d958 (C.A.7);Florence Printing Co. v. N.L.R.B., supra; N.L.R.B. v.Overnite Transportation Company,308 F.2d 279,283 (C.A.4); N.L.R.B.v.Philamon Laboratories, Inc., supraat 180;N.L.R.B. v. Trim/It ofCalifornia, Inc.,211 F.2d 206, 209-210 (C.A.9); The Lone Star Com-pany,149 NLRB 688;Marriello Fabrics, Inc.,149 NLRB 333;DazzoProducts, Inc.,149 NLRB 182, enfd. 358 F.2d 136 (C.A.2); Jas. H.Matthews & Co.,149 NLRB 161, enfd. 354 F.2d 432 (C.A. 8), cert de-nied 384 U.S. 1002.32 l.e., in the veryunit includingtruckdrivers for which Respondent ap-parently contended as appropriate in the representation case hearing onOctober11following its shiftingof the four "Youngblood group"truckdrivers fromtheir independentcontractor status to its payroll, underthe described weekly salary payback provision, on September 26. Werethe appropriateunit tobe considered to be a unit without truckdrivers, asthe Union had petitioned for and continued to seek at the representationcasehearing, the Union's majority representation strength would havebeen and would now be even greater.33 Inthe described circumstances, the Board, with court sanction, hastraditionally issued abargainingorder, even in absence of a bargaining de-mand or 8(a)(5) violation charge orfinding.See, e.g.,Wausau Steel Cor-poration v. N.L.R.B.,377 F.2d 369 (C.A. 7);United Steelworkers ofAmerica [Northwest Engineering Co.] v. N.L.R.B.,376 F.2d 770(C.A.D.C.);N.L.R.B. v. Delight Bakery, Inc.,353 F.2d 344 (C.A. 6);Piasecki Aircraft Corporation v. N.L.R.B.,280 F.2d 575, 591-592 (C.A.3), cert. denied 364 U.S. 933;Summit Mining Corporation v. N.L.R.B.,260 F.2d 894 (C.A.3);N.L.R.B. v. Caldarera,209 F.2d 265 (C.A. 8); D.H. Holmes Company v. N.L.R.B.,179 F.2d 876 (C.A. 5), for remedialorder, see D.H. HolmesCompany,Ltd.,81 NLRB 753, 756;Better Val-U Stores of Mansfield, Inc.,161 NLRB 762.34Respondent urgesthat there is no evidence that the Union attainedmajoritystrengthin the proposed unit prior to December 9 and that anyunfair labor practices occurring prior to that date could not havedestroyed any majority attained on that date. This contention has at best-a degree of formalistic validity. To begin with, unfair labor practices priorto the Union's attainmentof majority strength on December 9 (assumingthat it lacked it priorto then)may well have prevented or delayed the at-tainment of that strength prior to December 9, and certainly in the usualcoarse have constituteda continuing sappingfactor of that strength.economic loss, detriment,disadvantage,reprisal,orretaliation,in the event of unionization or because ofunion or other lawful organizational membership, affilia-tion,sympathy,support,assistance,or activity, or for en-gaging or attempting to engage in the right to bargain col-lectively under the Act.(c)Granting,promising,or holding out in expectancy,directly or indirectly,to any employee any bonus or otherbenefit or thing of value to induce him or other employeesto refrain or withdraw from union or other lawful or-ganizational membership,affiliation,sympathy,support,assistance,or activity;or to refrain from engaging in theright to bargain collectively under the Act; or to deal withRespondent individually instead of bargaining collective-ly.(d)Directly or indirectly interfering with,restraining,or coercing any employee in the exercise of his right todesignate and bargain collectively through any labor or-ganization of his choice.(e)Dealing directly or indirectly with any employeeconcerning terms or conditions of employment in such amanner as to bypass or derogate from the representativestatus of the employees'exclusive collective-bargainingrepresentative,or with an object of discouraging em-ployees' union affiliation or activities or right of self-or-ganization.(f)Interfering in any other manner with, or restrainingor coercing,any employee in the exercise of his right toself-organization;to form,join, or assist any labor or-ganization;to bargain collectively through representa-tives of his own choosing;to engage in concerted activi-Respondent,who created the situation resulting from its unfair labor prac-tices, is hardly in an appealing position to insist that each specific con-sequence of its unfair labor practices must be precisely paired to a certain-ty with its specific corresponding causative counterpart.Since Respond-ent put into motion those unfair labor practices, it would seem fairer torequireRespondent to attempt the intellectually sterile task of"disentangl[ing] the consequences." (L.Hand, J.,inN.L.R.B. v.Remington Rand, Inc.,94 F.2d 862 at872 (C.A. 2), cert.denied 304 U.S.576). Respondent's contention further overlooks the fact that it also per-petrated no less than two substantial unfair labor practices subsequent toDecember 9; namely, (1) its December 23 unilateral and unprecedentedgrant of cash bonuses to the unit employees,at a time when the Board'sRegional Director had scheduled an election shortly to be held on theUnion's Petition for Certification, and (2)itsDecember 26 preelectioncoercive letter to the unit employees.It is appropriate that Respondent'sunfair labor practices prior to the Union's attainment of majority status onDecember 9 also be taken into consideration in assessing the substantiali-ty and effect of Respondent's unfair labor practices subsequent toDecember 9, since it is common knowledge that that which comes latermay take on character from that which has occurred before. Inasmuch asthe described unfair labor practices occurred in a time continuum,involv-ing the same basic situation at the same place and the same group,itwouldoffend commonsense to view these events other than as the intercon-nected whole which they in fact comprised. Thus viewed,it is apparentthat Respondent's described actions in totality were geared toward ac-complishment of Respondent's avowed purpose of avoidance of any deal-ing with the Union even if it were the duly designated choice of its em-ployees as their collective-bargaining representative.35Respondent further contends that reliance on the union cards isprecluded for purposes of determining the propriety of a bargaining order,since the Union allegedly made no demand upon it for recognition. As hasalready been shown(supra,fn. 40),a bargaining demand is notsine quanonto a bargaining order.Moreover,at the Board-conducted hearing onOctober 11 upon the Union's September 26 Petition for Certification,Respondent explicitly stated that it refused to recognize the Union. (CaselO-RC-6866, hearing transcript(G.C. Exh.7 herein), p. 8.) There is noevidence that Respondent then or at any other time claimed that theUnion did not have majority representation strength.upon the basis of anyadduced, disclosed,or potential card showing. ALCO MINING CO.501ties for the purposes of collective bargaining or other mu-tual aid or protection;or to refrain from any and all suchactivities.2.Take the following affirmative actions necessary toeffectuate the policies of the Act:(a)Uponrequest,recognize and meet and bargain col-lectively with International Union, United Mine Workersof America,as the exclusive bargaining representative ofRespondent's employees in the following appropriateunit, with respect to rates of pay, wages, hours of employ-ment,and other terms and conditions of employment, andembody in a signed agreement any understandingreached:All production and maintenance employees, includ-ing truckdrivers,mechanics,and the mine clerk at ornear Respondent's Brookwood, Alabama, strip min-ing operation,but excluding independent contrac-tors, employees of independent contractors,tempo-rary employees, office clerical employees, profes-sional employees,the watchman,guards, mine su-perintendent,foreman,and all other supervisors asdefined in the Act.(b)Post at its mine premises in or near Brookwood,Alabama, copies of the attached notice marked "Appen-dix A."36 Copies of said notice, on forms provided by theRegional Director for Region 10, after being duly signedby Respondent's authorized representative, shall beposted by Respondent immediately upon receipt thereof,and be maintained by it for 60 consecutive daysthereafter,in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered byany other material.(c)Notify said Regional Director, in writing, within 20days from the receipt of this Decision, what steps havebeen taken to comply herewith.37IT ISFURTHER RECOMMENDED that the complaintsherein be and they are hereby dismissed as to all viola-tions alleged but not herein found.36 In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order" shall be substituted for the words "theRecommendedOrder of aTrial Examiner" in the notice. In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order."37 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read:"Notify said Regional Director,inwriting,within 10 days from the date of this Order,what steps Re-spondent has taken to comply herewith."othereconomic loss, detriment,disadvantage,reprisal,or retaliation in the event of unionization orbecause of your union membership,affiliation, sym-pathy, support,assistance, or activity,or for engag-ing or attempting to engage in the right to bargainwith us collectively under the Act.WE WILL NOT grant,promise,or hold out in ex-pectancy, directly or indirectly, to any of you anybonus, payment, or other benefit or thing of value toinduce you to refrain or withdraw from union mem-bership,affiliation,sympathy, support,assistance, oractivity; or to refrain from engaging in the right tobargaifi with us collectively under the Act; or to dealwith us individually instead of bargaining collective-ly.WE WILL NOT directly or indirectly interfere with,restrain,or coerce any of you in the exercise of yourright to designate and bargain collectively throughany labor organization of your choice.WE WILL NOT deal directly or indirectly with anyof you concerning terms or conditions of employ-ment in such a manner as to bypass or derogate fromtherepresentativestatusofyourexclusivecollective-bargaining representative or with an objectof discouraging your union affiliation or activities orright of self-organization.WE WILL NOT in any other manner interfere with,restrain, or coerce any of you in the exercise of yourright to self-organization; to form,join,or assist anylabor organization; to bargain collectively throughrepresentatives of your own choosing;to engage inconcerted activities for the purposes of collectivebargaining or other mutual aid or protection; or torefrain from any and all such activities.WE WILL,upon request,recognize and meet andbargainwith InternationalUnion,UnitedMineWorkers of America,as your exclusive bargainingrepresentative in the following appropriate unit, withrespect to rates of pay, wages, hours of employment,and other terms and conditions of employment, andembody in a signed agreement any understandingreached:All production and maintenance employees, in-cludingtruckdrivers,mechanics,and the mineclerk at or near our Brookwood, Alabama, stripmining operation,but excluding independentcontractors,employees of independent contrac-tors, temporary employees, office clerical em-ployees, professional employees,the watchman,guards, mine superintendent,foreman,and allother supervisors as defined in the Act.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct, as amended, we hereby notify our em-ployees that:WE WILL NOT question any of you in violation oftheAct as to your union membership, affairs,desires, or sympathies.WE WILL NOT directly or indirectly threaten any ofyou with mine shutdown, job loss, discharge, or anyALCO MININGCO., INC.(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, theymay communicatedirectly with the Board's Regional Office, 730 PeachtreeStreet,N. E., Room 701, Atlanta, Georgia, Telephone526-5760. APPENDIX BTable I:Recapitulation and Findings Concerning Alleged Violations of Section 8(a)(1)12/2/663/23/671966Ref.Complt.Compit.DateNo.(10-CA-(10-CA-orWitnessesFindings6735)6804)pprx.and ChiefPar.No.Par.No.DateAllegation SubstanceG.C.Resp.Ext.BasesDisposition1--108/29Interrogation of em------NotDismissed forployees by Supt.found.absence ofO.D. Osbornroof2--118/29Threat by Supt. O.D.-----NotDismissed forOsborn of mine shut-found.absence ofdown rather thanproofsigning contractwith Union3--129/12Threat by Supt. O.D.-----NotDismissed forOsborn of never sign-found,absence ofing contract withproofUnion4--109/15Interrogation of em-1.HerringBusha--Found.Establishedployees by Foreman2.Battlel.GC wit-Bushanessescredited.2.Busha ineffectconcedes.5--139/15Threat by Foremanl.HerringBusha--Found. GCEstablishedBusha of discharge of2.Battlewitnessesemployees if theycredited.signed Union cards67--9/15Threat by Foreman1.HerringBusha--Found. GCEstablishedBusha of mine shut-2.Battlewitnessesdown in event of3.Leecredited.unionization8--10/14Interrogation of em------NotDismissed forployee by Supt. O.D.found,absence ofOsbornproof0(Continued) APPENDIX BTable I (Concluded):Recapitulation and Findings Concerning Alleged Violations of Section 8(a)(1)12/2/663/23/671966Complt.Complt.DateRef.(10-CA-(10-CA-orWitnessesFindingsNo.6735)6804)Apprx.and ChiefPar.No.Par.No.DateAllegation SubstanceG.C.esp.xh.BasesDisposition8--12A10/14Threat by Supt. O.D.Lee--Found.Established(addedOsborn of loss of em-1.Lee cred-atployee benefits inited.hearing)event of unioniztio2.Uncontro-verted byO.D.Osborn,who did notestif .9--1011/14Interrogationof em-Hallusha-Found.Establishedployees by Foreman1.HallBushacredited.2.Busha ineffectconcedes.10--1512/23Unilateral grant ofl.Jones1.C.O.-Found. CCEstablishedbenefits to unit em-2.HallOsbornwitnessesployees during pend-(3.Herring2.Stanlecredited inency before Board of(3.Street)preferenceUnion Petition forto Resp.Certificationwitnesses.11--1612/26Threat of discharge1.Jones-GCPound.Establishedin event of union-2.HallExhTotal cir-ization, in preelec-5cumstances.tion letter'issuedand distributed toem to ees by Res . APPENDIX CTable II:Composition of and Union Representation Strengthin Collective Bargaining Unit on December 9, 1966Union Card Signer?Finding re Inclusionor Exclusion fromReason(s) forYesBargainingUnitFinding;No.a/NameJob(Date)NoIncludedExcludedComments1Osborn, O.D.Mine Supt.xxAdmitted Super-visor in Resp.ans. to 2d com It2Duncan, V.E.ForemanxxStipulated Super-visor at hearing.3Busha,B.PitForemanxxAdmittedSupervi-sor in Resp. ans.to 2d com lt.4Gilbert, H.A.C b/xx5Bittinger, E.G.C b/xx6Higginbotham,E.Watchman-GuardxxWatchman andguard.7Stanley, B.C b/xx8Browning,T.DC bix(9/16)xGC Exh. 8-19Dockery, V.E.C b/xx10Dockery, H.C b/xx11Hamner, E.B.C b/xx12Stanley, R.C b/x(9/18)xGC Exh. 8-2.See note c/13Reid, L.C b/x(9/17)xGC Exh. 8-314Miller, V.C b/xx15Sellers, J.E.C b/x11/17xGC.Exh. 8-4 APPENDIX CTable II (Continued):Composition of and Union Representation Strengthin Collective Bargaining Unit on December 9, 1966Union Card Signer?_Finding re Inclusionor Exclusion fromReason(s) forYesBargaining UnitFinding;No.a/NameJob(Date)NoIncludedExcludedComments16Williams, B.J.C b/x(9/19)xGC Exh. 8-517Reid, S.C b/xx18Hall, W.C b/x(9/20)xGC Exh. 8-619Youngblood, R.CCTruckdriverSupervisorxxSupervisory.See note d/.20Youngblood, R.E.TruckdriverxxSee note d/.21Youngblood, G.C b/Truckdriver)xxSee note d/.22Crain, B.R.C b/(Truckdriver)x(12/9)xGC Exh. 8-7.See note d/.23McMurray, L.C b/xx24Clark, L.J.C b/xx25Norwood, J.C b/x9/14xGC Exh. 8-826Loggins,G., Sr.C b/x(9/16)xGC Exh. 8-927Boyd, J.C b/x9/19xGC Exh. 8-1028Carroll, B.C b/xx29Harvey, F.C b/x9/20xGC Exh. 8-1130Street, 0.C b/x(9/G6)xGC Exh. 8-12.See note e/.0 APPENDIX CTable II(Continued):Composition-of and Union Representation Strengthin Collective BargainingUniton December 9, 1966Finding re InclusionUnion Card Signer?or Exclusion fromReason(s) forYesBargain in UnitFinding;No.a/NameJob(Date)NoIncludedExcludedComments31Sellers, L.Cb/xxGC Exh. 8-13.(9/21)32Green, R.C b/xxGC Exh. 8-14(9/21)33Jones, F.C b/xxGC Exh. 8-15.(9/17)See note f/.34Green, C-Cb/xxGC Exh. 8-169/2035Williams, C.S., Jr.C b/xxGC Exh. 8-17(11/18)36Mathews, E.C b/12 1xGC Exh. 8-2337Williams, T.C b/11xGC Exh. 8-1838Jones, H.C b/xx39Middlebrooks, R.C b/xx40Franklin, H.A.TruckdriverxxEmployee of inde-(11/30)pendent contract-or.See note d/.41Guthrie, C.TruckdriverxxEmployee of inde-(11/30)pendent contract-or. See note d/.42Barton, D.T.TruckdriverxxEmployee of inde-(11/30)pendent contract-or. See note d/.43Kell, L.TruckdriverxxEmployee of inde-(11/30)pendent contract-or. See note d/.0ON APPENDIX CTable II (Concluded):Compositionof andUnionRepresentation Strengthin Collective Bargaining Unit on December 9, 1966Finding re InclusionUnionCard Signer?or Exclusion fromReadon(s) forYesBargaining UnitFinding;No.a/NameJob(Date)NoIncludedExcludedComments44Osborn,N.GeneralxxSee note.&/.LaborerTOTALSi/1/23 (1921 (1635919/35 Union cardininsigners in unit.unit)unit)7019/35 or 54.3% Union card signers in unit.(For notes,see Appendix E.) APPENDIX DTable III:Composition of and UnionRepresentationStrengthin CollectiveBargaining Unit on December16, 1966Finding re Inclusionunion Card Signer?or Exclusion fromReason(s) forNo.a/NameJobYesBargain in UnitFinding;(Date)NoIncludedExcludedCommentsSame asDecember 9, 1966 (Table II, supra),except:1.Exclude Miller, V. (No. 14 on Table II, supra) -- see note h/;and2.Include:44Stone, J.C b/xx45Mordecai, R.C b/xxTOTALS45k/ ; if23 (19in22 (17in36919/36 Union cardsigners in unit.unit)unit)%19/36 or 52.8% Union card signers in unit.000(For notes, see Appendix E.) APPENDIX ENotes to Tables II and IIIALCO MINING CO.509(a)Le., number merely for counting purposes herein.(b)By parties'stipulation concededly"C" employed inbargaining unit here found appropriate,on date at head ofTable II (or Table III).(c)Stanley's testimony,asRespondent'switness, in-dicates clearly that he had previously been a member ofthisUnion for 11 years while elsewhere employed, thathe signed the Union card here after reading it, and that heunderstood what he was doing and that his signature onthe card would authorize the Union to "negotiate with thecompany" as well as to have an election.I find no sub-stantial evidentiary basis to support the contention thathe was told or believed the card was limited only toauthorizing an election.(d)Truckdrivers:There are eight-truckdrivers inquestion. They fall into two groups,which for reasonsthatwillbecome apparent are for purposes of con-venience here referred to as the "Youngblood group" andthe "Quinn and Peters group."It will be recalled that on September 26 the Union filedits petition with the Board for Certification as the unit em-ployees' exclusive bargaining representative. In the usualcourse, a hearing was held on that petition,before BoardHearing Officer H. Carlton Bryan, Jr., in Birmingham,Alabama, on October 11 (Case 10-RC-6866). The trans-cript of that hearing, which is in evidence,indicates thatall of the parties here participated there, through counselfrom the same law firms appearing here. The transcript ofthat hearing further shows a sharp cleavage of positionbetween the Union and the Employer concerning thestatus of,truckdrivers at the mine. The Union there tookthe position that: (1)truckdrivers at the mine comprisingwhat I here refer to as the "Youngblood group" (i.e., R.C. Youngblood,R. E. Youngblood,Gary Youngblood,and Bill Ray Crain)should not be included in the unitsince they were"employees of an independent contrac-tor" and not covered by the union petition;(2) truckswere being operated at the mine by an independent con-tractor or contractors in addition to the trucks operatedby the foregoing"Youngblood group"; (3) the "Young-blood group"truckdrivers should in any event be ex-cluded from the unit because of a colorable purportedchange in their status,from independent contractor andemployees of an independent contractor to alleged em-ployees of the Employer(i.e.,of the mine, Respondenthere),during the week preceding the representation casehearing--ostensibly to alter the arithmetic of therepresentation fraction (i.e., over 50 percent) required bythe Union to prevail;and (4) even if regarded as em-ployees, truckdrivers are inappropriate for inclusion inthe unit and are not sought or desired to be representedby the Union.The Employer(Respondent here) theretook the position that: (1) the "Youngblood group" oftruckdrivers had been placed on the Employer's payrollthe week before the hearing (i.e., substantially subsequentto the date the Union filed its Petition for Certification),prior to which they had worked for an independent con-tractor(Youngblood)and were paid on a tonnage-hauledbasis; and(2) one Quinn,not employed by Respondent,was also believed to be hauling coal for Respondent at themine. The record as made at the representation case hear-ing consisted in large part of a mixture of vague and in-conclusive testimony by a witness(Employer'sofficemanager, Drummonds)lacking knowledge of facts, andequivocations and conclusory and argumentative conten-tions.Upon the record as made in the representation case,the Acting Regional Director for Region 10 in his Oc-tober 19 Decision and Direction of Election: (1) definedthe appropriate bargaining unit to include"truckdrivers"(not sought or included by the Union in its September 26petition),"but excluding independent contractors, em-ployees of independent contractors, [and] temporary em-ployees ....";(2) pointed out that since the record be-fore him did not show whether there are truckdrivers inaddition to the four added to the payroll in the "week ofOctober 3" (comprising the "Youngblood group"), nodetermination was being made with regard to any suchpossible additional truckdrivers;but that if it transpiredthat there are such additional truckdrivers and that theyare independent contractors or employees of independentcontractors"they will be excluded" (but would be per-mitted to vote challenged ballots pending determinationof their status); (3) determined that"With respect to thefour [truckdrivers) on the payroll [i.e., the "Youngbloodgroup"], I shall include them in the unit as the Peti-tioner's [i.e.,Union's] asserted ground for exclusion[i.e., that they were not regular employees on the date theUnion'spetitionwas filed]is invalid."1Although theActing Regional Director'sOctober 19 Decision andDirectionofElectionwas not appealed, it was"rescinded"and the Union's September 26 Petition forCertificationwas dismissed by order of the RegionalDirector on April 5,1967, in view of the pendency of theinstant unfair labor practices cases seeking a remedialbargaining order. There is no indication that this April 5order has been appealed.At the instant unfair labor practices cases hearing, theUnion and Employer,represented by the same law firmsas at the representation case but by different members,took the following positionswith regard to thetruckdrivers:(1) Position of Union(and General Coun-sel):(a) as to the four truckdrivers in the"Youngbloodgroup," only two-i.e.,Gary Youngblood and Bill RayCrain-should be included in the unit,but that R. C.Youngblood and R. E. Youngblood should be excludedas supervisors;and (b) as to the four other truckdrivers,comprising what is here called the "Quinn and Petersgroup" (viz,Franklin,Guthrie, Barton,and Kell), all fourshould be included in the unit, even though not appearingon the payroll,since their work was substantially thesame as that of the "Youngblood roup."(2) Position ofRespondent:(a)as to the four truckdrivers in the"Youngblood group," that all four should be included inthe unit since they are and are shown as employees on theEmployer's payroll; and (b)as to the four othertruckdrivers,comprising the "Quinn and Peters group,"that they should be excluded from the unit since they are1The ActingRegional Director's determination continues. "The Boardthe payroll only for the purpose of padding it for eligibility purposes. Ashas historically governed eligibility to vote by the payroll immediatelysuch allegation smacks of an alleged unfair labor practice, it may not bepreceding the date of the issuance of a decision and direction of election,considered in a representation proceedingJay Kay MetalSpecialtiesrather than the date of filing the petition.The Petitioner[Union] alsoCorporation,129 NLRB 31, 33."urges that the truckdrivers are notbonafideemployees but were added to 510DECISIONSOF NATIONALLABOR RELATIONS BOARD.not shown on the Employer's payroll because they areemployees of an independent contractor or contractorsQuinn and Peters.Notwithstanding the foregoing positions previouslytaken, counsel for Respondent nowon brief"concedes"that the four truckdrivers comprising the "Quinn andPeters group" are in the unit, but contends that the unioncards which they each concededly signed should not becounted since allegedly improperly procured through theurging or insistenceof their employer or supervisor. Sinceit is apparent that this attempted "concession," contraryto positions firmly taken by Respondent heretofore withthe Board, is patently a belated attempt to alter thearithmetic of the situation by increasing the denominator(i.e., total number of employees in the unit) while not af-fecting the numerator (i.e., total number of valid Unioncardsigners)of the critical fraction determinative of theissue of the Union's representation strength,2 I reject it atthe threshold. Plainly, a party cannot alter or remold factsso as to establish or disestablish a majority by such jug-gling with the Board in the form of a purported 11th hourunilateral"concession."On the subject of the four "Youngblood group"truckdrivers,Respondent's president, C. O. (Buster)Osborn, testified at the instant hearing that from July 11to September 26 they had hauled for Respondent at themine(washer to railhead, about a mile, or to river, about8 miles,i.e., tomarketingtransport) at a fixed price perton under a contract; and thaton September 26,i.e., thevery day the Union filed its Petition for Certification withthe Board, they were placed on Respondent's payroll asemployees and have remained there since, with regularsocial security and tax withholding and other deductionsas in the case of other employees; that the method of pay-ment since September 26 has been by direct weekly pay-ment (same as other employees) by Respondent on anhourly basis (amounting to approximately $60 to 75 perweek); that in addition to this weekly pay, at the end ofthe month Respondent pays to R. C. or R. E. Young-blood 3a lumpsum (which has ranged from around $2,000to $7,000) based upon the total tonnage hauled by thisgroup during the preceding month,minusthe weeklysums paid to the group members (including R. C. Young-blood) on the hourly basis; that R. C. Youngblood ownsall trucks used by this group and pays for the insuranceand usually also for repairs on those trucks, as well as forgas and oil, out of the month-end lump sum based upontonnage hauled; that these trucks are not used for anypurpose other than work at Respondent's mine; and thatR. C. Youngblood hires and fires the drivers in this group,and any "problem with the trucks or anything" or "abouta driver" (including even firing) is discussed by manage-ment with R. C. Youngblood, who has "authority" overthe other three men in his group and assigns and shiftsthese men around.On the subject of the four "Quinn and Peters group"truckdrivers, Osborn testified at the instant hearing thatbeginning around August 1 they had commenced haulingcoal for Respondent from pit to washer (up to about 3miles, involving going off the mine property, but, like the"Youngblood group," ordinarilywithintheminepremises); that they work from 2 to 11 hours per day, de-pending upon the amount of trucking available for them;that the trucks used by them are owned by "Quinn andPeters," with whom Respondent had a contract to haulcoal at a fixed price per ton, paid to Quinn and Petersupon the basis of railroad invoice weights; that Quinn andPeters were paid by Respondent by the ton, and Quinnand Peters in turn paid their drivers by the load; thatthese drivers took orders from Quinn in the usual routine,and Quinn received these from Mine SuperintendentOsborn, Foreman Duncan, or Pit Foreman Busha; thatQuinn and Peters also engaged in trucking other than forRespondent (although Osborn appears to have stated thecontrary in a pretrial affidavit to the Board); that Quinnand Peters paid for insurance, gas and oil, repairs, andmaintenance on these trucks, and Respondent at no timedid; that none of these drivers has at any time been onRespondent's payroll, that Respondent has never paidany of these drivers nor made any social security pay-ments for them, and that they are not covered by Respond-ent's workmen's compensation or unemployment insur-ance; and that since there came a time when Respond-ent was unwilling to pay Quinn and Peters more money,Respondent terminated its arrangement with Quinn andPeters on February 1, 1967, at which time Respondentpurchased its own trucks which it has since been operat-ing with its own employees (not Franklin, Guthrie, Bar-ton, or Kell).Further according to Osborn's testimony, Respondenthad fully or partly financed one or more trucks owned byPeters, R. C. Youngblood, and possbily also by Quinn; inDecember (later, during examination by Respondent'scounsel, changed to October) Respondent sold twotrucks to R. C. Youngblood and two to Peters, each ofwhom at the time already owned other trucks; the trucksof both groups are ordinarily parked in a designated areaon the minesite; and there is no interchange of drivers ofeither group to trucks of the other group.There was no testimony by any driver of the "Young-blood group." "Quinn and Peters group" truckdriversBarton,Guthrie, and Kell testified credibly that theywere hired by, drove for, and paid only by Quinn(Guthrie; also Franklin) or Peters' (Barton and Kell); andthat they received wage payments from the foregoing em-ployers (Guthrie from Quinn, Kell from Peters) by check(or, in Guthrie's case, sometimes in cash) of those em-ployers, not from Respondent.Upon the entire record thus presented with respect tothese eight truckdrivers, I find and conclude:(1)Withregard to the "Youngblood group":Truckdrivers R. E. Youngblood, Gary Youngblood, andBilly Ray Crain should be and are included in the bargain-ing unit here found appropriate. R. C. Youngblood shouldbe and is excluded, since the testimony of Respondent'sPresident C. O. Osborn clearly establishes his powersand functions (notably those to hire, discharge, assign,8The evidence shows that all four drivers comprising the "Quinn andPeters group" signed what would be valid union cards entitled to becounted in the proposed unit,provided they were members of thatunit.Obviously, mere signature of a union card does not establish the signer tobe an employee or member of the unit.It is also observed,in passing, thatof the "Youngblood group" of four truckdrivers added by Respondent toits payroll,only Crain was a union card signer.8There was considerable confusion and uncertainty at the hearing as towho is R. C. and who is R. E. Youngblood. In the interest of clarity, forpurposes of this decision hereafter the Youngblood who received thesemonth-end payments and who acted as boss and general factotum of the"Youngblood group" of truckdrivers will be assumed to be and will bereferred to as R. C. Youngblood.4 Peters is also referred to in the record as "Peterson." ALCO MINING CO.and responsibly direct his subordinates; i.e., the otherthree truckdrivers) to be supervisory within the meaningof Section 2(11) of the Act. Cf.Indiana RefrigeratorLines, Inc.,157 NLRB 539, 549-550. In thus resolvingthe unit status of the four truckdrivers comprising the"Youngblood group," I have, among other things, giveneffect to' the parties' stipulations concerning the ap-propriateness of, including Gary Youngblood and Crainin the unit, the essential indistinguishability of the workand status of R. E. Youngblood from that of Gary Young-blood and Crain; and, of course, credited testimony ofRespondent's President C. O. Osborn as recountedabove. I am also mindful of the record before, and the Oc-tober 19 decision of, the Acting Regional Director in therepresentation case, as well as the Regional Director'ssubsequent rescission of the decision therein. With regardtoRespondent's insistence that the Trial Examiner is"bound" -at any rate, it wouldseem,for purposes cur-rently to be favorable to Respondent's present posi-tion-by the Acting Regional Director's October 19 deci-sion, it may be observed that counsel's open concessionupon the record at the instant hearing that they were herevolte-facereversing positions elected by their own lawpartners at the representation case hearing, therebyremoving the underpinning for the Regional Director'sdetermination, would appear to render untenable the cur-rent contention that the Trial Examiner nevertheless herecontinues to be rigidly bound thereby to the extent that itappears to lend support to Respondent's present position.Furthermore, it is noted that in the representation casethe supervisory status of R. C. Youngblood was notlitigated; that although the facts with regard to R. C.YoungbloodwereobviouslywithinRespondent'sknowledge at the representation case hearing, for reasonsbest known to Respondent it failed to present them to theBoard or to produce at that hearing a knowledgeable wit-ness or to display candor regarding those facts; that theActing Regional Director's decision expressly excepts allsupervisors from the unit, as indeed they must be; that5The union cards of these four drivers ("Quinn and Peters group" -Franklin, Guthrie, Barton, and Kell) on their face indicate that the Unionitself entertained uncertainty as to their true employment status, since theUnion added modifying language to the cards - i e., "employee of AlcoMining Co Inc., through Peters Coal Co." Union Representative Ses-sions conceded that the Union considered these four to be "in a somewhatdifferent category" than the other employees, with their status as em-ployees questionable since apparently not directly employed by Respond-ent. (Although a similar qualifying phrase is to be found on the card of"Youngblood group" truckdnver Crain, it is of no significance, not onlyin view of the findings with regard to his status as an employee of Re-spondent but also because of the parties'stipulation including him as amember of the bargaining unit)6However, were I otherwise to reach this question, I would not beprepared to find and conclude upon the basis of the record as made that ithas been established by substantial credible evidence, as required, thatthese'four union cards should be voided on the suggested basis. Theevidence (testimony of Barton, Guthrie, and Kell) shows merely that thefour "Quinn and Peters group" truckdnvers were furnished transportationby Quinn - theemployerof two (i.e , Franklin and Guthrie) of the four,and not the employer or supervisor of the other two (i e., Barton and Kell),nor an employee, supervisor or agent of Respondent with regard to any ofthe four,, but only an independent contractor with Respondent - in meetingwith Union Representative Sessions to decide whether to sign unioncards, which they understood and wanted to sign The mere fact thatQuinn had remarked in effect that he, as an independent contractor, couldrecoup from Respondent any higher wages he (Quinn) might have to paythem as union members, would not in and of itself upon the recordpresented appear to constitute sufficient reason for voiding the union511that decision was formally rescinded, with no reviewsought of that action; that the issue of the supervisorystatus of R. C. Youngblood was tendered and fullylitigated here, as detailed above; and that every apparentconsideration of fairness, equity, and administrative legalpropriety is served by arriving at a result based on thetrue facts as adduced "on a fully litigated record," ratherthan on wooden reliance upon rigid procedural technicali-ties of dubious applicability. Cf.The Maxwell Company,164 NLRB 713.(2)With regard to the "Quinn and Peters group";Asurged by Respondent at the instant hearing, all fourtruckdrivers comprising this group should be and are ex-cluded from the bargaining unit here found appropriate.Undisputed credited testimony establishes that these fourtruckdrivers have at no time been employees of Respond-ent, but on the contrary at all material times employeesof an independent contractor or contractors. It is noted inthis connection that the Acting Regional Director ex-pressly refrained from making any determination respect-ing the unit status of any truckdrivers other than those inthe "Youngblood group," while also explicitly excludingfrom the unit employees of independent contractors.5 Thespecific evidentiary facts here adduced appear to portraya situation lacking the tightly integrated full control bycommon carrier trucker respondents and other featurespresent inDeaton Truck Lines, Inc.,143 NLRB 1372,enfd. 337F .2d 697 (C.A. 5), cert. denied 381 U.S. 903;The Maxwell Company,164 NLRB 713; andIndianaRefrigerator Lines, Inc.,157 NLRB 539, which impelledinclusion of all drivers, including owner-drivers, multiple-owner-drivers, and drivers of other owners, within theunits there found to be appropriate. In view of thisdisposition excluding the four truckdrivers of the "Quinnand Peters group" from the bargaining unit, I do not reachthe question, now sought to be injected by Respondent(via its "concession" that they may be considered to be inthe unit), that their union designation cards should bevoided as the product of supervisory procurement.6cards of Quinn's employees as well as those of Peters'employees asmatter of lawIt is to be noted that were the "Quinn and Peters group"tuckdnvers tobe considered within the unit upon the foregoing or any other basis (cf.,e.g, Sec.2(3),Greyvan Lines, Inc v Harrison,156 F.2d 412(C A. 7);affil. sub nomUnited States v. Silk,331 U S 704,713,Bon HenningsLogging Company v. N.L R B.,308 F.2d 548(C A9);Deaton TruckLines, Inc,143 NLRB 1372, enfd337 F.2d 697 (C A. 5)), the Union'srepresentation strength as here found would not be diminished butenhanced as of the critical dates above considered The question of the ef-fect, as a possible unfair labor practice or otherwise, of Respondent's ac-tion on September 26 (the date the Union filed its Certification Petitionwith the Board)purportedly integrating four of its independent contractororuckdrivers (Youngblood group) into its regular staff by showing them onits payroll under the described arrangement(including a recogpment fea-ture by Respondent of their weekly"pay" by deducting it from theirmonthly tonnage payment), is not here considered since neither tenderedby the pleadings nor litigated.The same holds true for Respondent'sFebruary 1, 1967, replacement of the "Quinn and Peters group"truckdrivers(allunion card signatories) by its own alleged additionaltruckdrivers supposedly for economy reasons not here established. Cf.,e g,Bon Hennings LoggingCo. v. N L RB.,308 F.2d 548(C.A. 9)'Before leaving the subject of the truckdrivers, it may,finally, be ap-propriate to recognize,without giving effect to the circumstance,that ifthe bargaining unit as petitioned for by the Union, namely one not includ-ing any truckdrivers,had been or were now to be deemed appropriateherein-or perhapsmoreappropriate than a unit including truckdnvers, inview of the described September 26 and subsequent actions of Respond-(Footnotes continued on following page) 512DECISIONS OF NATIONAL LABOR RELATIONS BOARD(e)As Respondent's witness, Street testified that hesigned the union card in evidence, and that UnionRepresentative Sessions (who presented the card to him)told him "That to sign this card would allow us to have anelection .... The signing of this card would only permitus to vote on the union, whether we wanted it or not. Andto become a member of the union would come after wevoted the union in." Conceding that he read the card,Street now claims "not .... thoroughly," while testifyingthat "I was under the impression, at the time, that it saidmembership card." On cross-examination, however, heappeared to alter his testimony by claiming he wasunaware that the card was a "membership card."Nevertheless, also on cross-examination, he also sworethat "I distinctly remember hearing him [Sessions] say,`This is a membership card allowing you to vote on theunion."' Street also conceded he was unable to recall thewhole conversation with Sessions, and insistently sworethat he had never discussed this case with anyone, noteven with C. O. Osborn or Respondent's counsel. I wasadversely impressed with Street's testimonial demeanoras observed. In view of this strong impression, and hiscontradictory,evasive,and seemingly inaccuratetestimony, his confessed alleged ability to recall only aportion of the conversation at the time he signed the card,and his admission regarding having read the card - thelanguage of which is clear and unambiguous and whichdoes not so much as mention election or restriction of usefor the purpose of election - I am unable to credit somuch of Street's testimony as suggests that he was told orled to believe, or was under the impression, that by sig-ningthis card he was only authorizing an election to beheld. Cf.IUE [S.N.C. Mfg. Co.] v. N.L.R.B.,concurringop. ofBurger,J., 352 F.2d 361 at 363-364 (C.A.D.C.),cert. denied 382 U.S. 902;N.L.R.B. v. Cumberland ShoeCorporation,351 F.2d 917 (C.A.6);N.L.R.B. v. Winn-Dixie Stores, Inc.,341, F.2d 750 (C.A. 6), cert. denied382 U.S. 830;N.L.R.B. v. Mid-West Towel & Linen Ser-vice, Inc.,339 F.2d 958, 963 (C.A.7);N.L.R.B. V. StowManufacturing Co., 217F.2d 900, 902 (C.A. 2), cert. de-nied348 U.S. 964;Joy Silk Mills v. N.L.R.B.,185 F.2d732, 743 (C.A.D.C.), cert. denied 341 U.S. 914;N.L.R.B. v. Sunshine Mining Co.,110 F.2d 780 (C.A. 9),cert.denied 312 U.S. 678;American Cable Systems,Inc.,161 NLRB 332;Dubois Fence & Garden Co., Inc.,156 NLRB 1003;Gorbea, Perez & Morrell, S. en C.,133NLRB 362, 370, enfd. as modified 300 F.2d 886, 887(C.A. 1). I accordingly find and conclude that Street'sunion card, which has at no time been canceled orrequested to be canceled or withdrawn, was and is validfor the purposes, specified therein, and that it should becounted in determining union representation strength.(f)The testimony of Floyd Jones,called as Respondent'switness, indicates that he was formerly a member of theUnion when elsewhere employed and that he apparentlywas desirous of or willing to resume his membership, par-ticularly to retrieve his pension eligibility. According toJones' testimony,when he signed the card UnionRepresentative Sessions mentioned that "I believe we are(Footnotes' continued from preceding page)ent in attempting to dilute the union representation strength by shiftingthe "Youngblood group" truckdrivers onto its payroll pursuant to thedescribed weekly pay refund arrangement - an unsavory "numbers game"or game of musical chairs, apparently within the Employer's ready controlby shifting ubiquitous truckdrivers on and off its payroll, could have beenavoided, and an avenue of escape from basic policies and purposes of theAct could have been closed for the future as well as here. CfE.H.going to have an election pretty soon." I am fully per-suaded and find that under the circumstances shown,Jones fully and clearly apprehended that he was signingthe card in order to resume and reinstate himself intounion membership, and that he fully intended and desiredto do so, of his free and uncoerced will; thatSessions'statement to him did not signify, and was not intended bySessionsor understood by Jones to signify, that the cardwas limited to the purpose of authorizing an election. It isnoted in this connection that when Jones signed the card(November 17), the Union had alreadypetitioned (Sep-tember 26) for certification and had every reason to be-lieve an election would be held "pretty soon," as Sessionssaid (Acting Regional Director's Decision and Directionof Election dated October 19). Jones'unioncard ac-cordingly should be and is counted in determining unionrepresentation strength herein.(g)Testimony of Respondent's President C. O. Osbornshows that his 20-year-old brother Nicky Osborn (son ofMine Superintendent O. D. Osborn) has been employedat the mine since its inception,as a general all-aroundworker, although he also attends school while school is insession; that during summers(when school is not in ses-sion),he works at the mine fulltime(40-60 hours perweek), while during school sessions he works at the minenights and Saturdays (15-25 hours per week), this ar-rangement being of several years' standing. Respondentaccordingly contends that Nicky Osborn should be in-cluded in the bargaining unit. General Counsel and theCharging Party contend he should be excluded becausehe is the Mine Superintendent's son and at one time pos-sessed supervisory authority. I credit the uncontrovertedtestimony of C. O. Osborn regarding Nicky Osborn's em-ployment arrangement with and activities at themine, asdescribed above. It is true that ordinarily (cf.MarrielloFabrics, Inc.,149 NLRB 333, 345;BridgetonTransit,P.A.Mueller and Sons, Inc.,105NLRB 552, 553),although perhaps not inevitably (cf.Cherrin Corporationv.N.L.R.B.,349 F.2d 1001 (C.A. 6); cert. denied 382U.S. 981), a sole corporate stockholding principal's orpartner's child falls within the exception of "any in-dividual employed by his parent" in Section 2(3) of theAct's definition of "employee." However, the recordhere is barren of evidence as to the share ownership ofRespondent.Supposition,speculation,or assumption thatMine Superintendent O. D. Osborn, the father of NickyOsborn(aswellas of Nicky Osborn's brother, C. O.Osborn, president of Respondent), is the sole (or even a)stockholder of Respondent cannot warrant'a finding tothat effect. Nor is there evidentiary warrant for a findingthat Nicky Osborn enjoys special status because of thefamily (i.e., not necessarily parent-child) relationship (cf.Uyeda v. Brooks,365 F.2d 326 (C.A.6);N.L.R.B. v.Sexton,203 F.2d 940 (C.A.6);Kern County Broad-casters, Inc., d/b/a Kero Radio-TV,'116NLRB 194;International Metal Products Company,107 NLRB 65,67; with which cf.Dan Howard Mfg. Co.,158 NLRB805, fn. 4, and 816; andSullivan Surplus Sales, Inc.,152NLRB 132, 155) or has supervisory functions. Upon theKoester Bakery Co., Inc,136 NLRB 1006 (driver-salesmen), with which,cf.,N.L R.B. v. Tallahassee Coca-Cola Bottling Co.,381 F.2d 863 (C.A5) (driver-salesmen).In such event, if the appropriate bargaining unit hadbeen or were now to be defined as a conventional production and main-tenance unit without truckdnvers,the Union would command an evenclearer majority(ie., 18/32 or 56.3 percent on December 9, and 18/33 or54.5 percent on December 16) ALCO MINING CO.record here made he should therefore (as a regular full-time employee during summers and a regular part-timeemployee at other times) be and is included in the bar-gaining unit.The Horn & Hardart Company,147 NLRB654, 658.(h)Miller appears on Respondent's payroll for the weekendingDecember 9, but not December 16. Thetestimony of Respondent's president, C. O. Osborn, in-dicates that Miller is a common laborer who was laid offon and has not been recalled since December 9, althoughhe may be called back if needed. The transcript of therepresentation case (10-RC-6866) hearing held on Oc-tober 11 before Board Hearing Officer H. Carlton Bryan,Jr., indicates that the Union there contended that Millerwas an as sistant to a carpenter named Simmons, whocompleted a specific task he was hired to do at the mine;and that counsel of the Employer (here Respondent)there contended that these two individuals were em-ployees according to a "record" in his possession whichwas not produced in evidence. Under these circum-stances, in his October 19 Decision and Direction ofElection the Acting Regional Director stated that he wasrefraining from determination of Miller's status, but that"If they [i.e., Miller and Simmons; the latter is not hereclaimed as an employee] were employed only for aspecific job they will be excluded as temporary em-ployees."Under the circumstances, particularly sinceRespondent has been on clear notice since the Acting Re-gional Director's October 19 decision of the necessity forproof as to the true nature of Miller's former employment,and Respondent has failed to adduce satisfactory factualevidence thereof, it is found and concluded that it has notbeen established by substantial credible evidence, asrequired,thatMiller was an employee of Respondentwho should be counted in the bargaining unit at any timeafter December 9, 1966; and that, although Miller shouldbe and is counted as a member of said unit for the weekending December 9, he should not be and is not countedtherein for or after the week ending December 16, 1966.(i)Based on Respondent'spayroll for week endingDecember 9 (G.C. Exh. 3-B), except for truckdriversFranklin,Guthrie, Barton, and Kell (i.e., "Quinn andPeters group") shown in column 1 ofTable II,AppendixC, as Nos. 40, 41, 42, and 43.(j)Although the name of David Roland does not appearon Respondent's payrolls in evidence,and Respondentdid not in the representation case(10-RC-6866)hearingon October 11 before Board Hearing Officer Bryan claimRoland as an employee,Respondent now contends thatRoland should also be included in the bargaining unit asa shovel operator on ,temporary", layoff. On the subjectofRoland,Respondent'spresident,C.O.Osborn,testified that he worked for, Respondent full time as acpal-loading shovel operator from early 1965 to late1966. After first testifying that Roland was "temporarilylaid off" on December 2', Osborn later testified that Ro-land has not worked for Respondent since "about Oc-513tober 1966." Osborn's testimony shows that the reasonRoland was laid off was Respondent's discontinuance inits operations of the shovel method of coal-loading and itsreplacement with a front-end loader.NotwithstandingOsborn's presently professed"intention...of somedayrecalling him to work if he wants the job,"Osborn con-ceded that Roland was laid off because Respondent"didn't have any further use for [the shovel Roland wasoperating]because of its peculiar size or something," andthat Roland is unqualified to operate a dragline or, so faras is known,other equipment at Respondent's mine. Con-cededly, Roland,who has found other employment, hasnot (with the possible exception of an alleged short spellin December)been recalled to work by Respondent as ofthe date of the hearing herein in May 1967. The picturepresented with regard to Roland's future prospects of em-ployment with Respondent is too vague and indefinite towarrant including him in the collective-bargaining unit ofemployees at the mine. Respondent did not succeed inpersuading me that it has any real intention of reemploy-ing him or of even offering him reemployment.I find andconclude that Roland should not be and is not consideredas a member of the collective-bargaining unit, since hisemployment with Respondent ceased a reasonably sub-stantial time ago with discontinuance by Respondent ofthe only equipment he ever operated for it or has beenshown or is known to be qualified to operate;Respondenthas no real intention of keeping his job alive, recreating it,or recalling him to its employment;there is little if anylikelihood of his return to Respondent's employment; hehas found other employment; and he no longer has anycommunity of bargaininginterest with the other unit em-ployees, and it would be unrealistic to consider him aspart ofthis bargaining unit.He is accordingly not countedtherein. Cf.Sullivan Surplus Sales, Inc.,152 NLRB 132,157;Booth Broadcasting Company,134 NLRB 817,823;Ballas Egg Products, Inc.,121 NLRB 107, 109;Norris-Thermador Corporation,118 NLRB 1341, 1343.(k)Based on Respondent'spayroll for week endingDecember 16 (G.C. Exh. 3-A), with same four excep-tions described in note(i) supra.(1)Respondent's counsel urges that coercion of unioncard signers is established or evidenced here by the factthat coalminestrikes occurred throughout Alabama dur-ing April and Maypreceding the mid-September signingof the earliest card here. This contention - clearly an af-terthought, since Respondent at no time even suggestedthis as its reason for not dealing with the Union - is re-jected,no connection whatsoever to the cards here beingestablished or warranted in any way upon the evidencepresented. There is no substantial credible evidence as toany illegality,coercion,misrepresentation, or improprietyof any nature in the procurement, delivery, or use of anyof the cards here counted as establishing the unionmajority. In this connection,it is noted that union litera-ture distributed to employees indicating a Board-con-ducted secret election would be held, issubsequentto thefiling of the election petition by the Union.